             Case 15-17570-RAM         Doc 874      Filed 12/20/18     Page 1 of 129


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:

JADE WINDS ASSOCIATION, INC.                                 Chapter 11
      Debtor.                                                Case No.: 15-17570-RAM
________________________________/

                    NOTICE OF FILING BANK STATEMENTS TO
              POST-CONFIRMATION QUARTERLY OPERATING REPORT
               FOR THE PERIOD FROM APRIL 1, 2018 TO JUNE 30, 2018

         Jade Winds Association, Inc. (the “Debtor”), by and through the undersigned counsel,

hereby files the attached Bank Statements to the Debtor’s Post-Confirmation Quarterly Operating

Report for the Period from April 1, 2018 to June 30, 2018 [ECF No. 866].

                                ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this case

on this the 20th day of December, 2018.

                                      Respectfully Submitted,

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Attorney for the Debtor
                                      2385 NW Executive Center Drive, #300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      ependergraft@slp.law

                                      By: /s/ Eric Pendergraft
                                             Eric Pendergraft
                                             Fla. Bar No. 91927
{1982/000/00427121}
Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 2 of 129
Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 3 of 129
Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 4 of 129
                 Page 1 of 15        Case
                                      04/30/1815-17570-RAM              Doc 874     Filed 12/20/18        Page 5 of 129
                 FL                        1083




                      888-14-01-00 40155   41 C 001 20 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0 - R A M
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                      Contact us
                                                                                                                                     (800) BANK-BBT or
   For 04/30/2018                                                                                       BBT.com
                                                                                                                                     (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                      1083
   Account summary                                                                  Interest summary
   Your previous balance as of 03/31/2018                          $575,339.79      Interest paid this statement period                            $14.24
   Checks                                                         - 160,054.89      2018 interest paid year-to-date                                $54.34
   Other withdrawals, debits and service charges                   - 123,232.69     Interest rate                                                  0.03%
   Deposits, credits and interest                                 + 391,626.20
   Your new balance as of 04/30/2018                            = $683,678.41

   Checks
   DATE           CHECK #                  AMOUNT($ )          DATE       CHECK #          AMOUNT($ )         DATE         CHECK #           AMOUNT($ )
   04/05          120                          61.82           04/03     * 101270            3,500.00        04/04          101282            2,406.00
   04/19          121                      17,936.44           04/02     * 101272              186.75        04/02        * 101284           10,873.23
   04/30        * 127                       1,750.00           04/09      101273             5,615.63        04/03        * 101286              304.95
   04/18        * 1265                        960.00           04/02     * 101277            1,865.65        04/05          101287            6,980.00
   04/06        * 1268                      1,600.00           04/04      101278            50,522.06        04/12          101288              510.00
   04/06          1269                      1,600.00           04/18     * 101281              250.00        04/09          101289           44,632.36
   04/30        * 1272                      8,500.00
   * indicates a skip in sequential check numbers above this item                                            Total checks                = $160,054.89

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                                 AMOUNT($ )
   04/02        DEBIT CARD PURCHASE Amazon.com 03-30 AMZN.COM/BILL WA 9154                                                                          94.46
   04/02        ACH CORP DEBIT MTOT DISC BANKCARD JADE WINDS ASSOCIATION                                                                           501.52
   04/03        COUPON STOP FEE 41517                                                                                                                7.00
   04/03        COUPON STOP FEE 41619                                                                                                                7.00
                                                                                                                                                 continued

0068338                                                                                                                                  §
                                                                                                                                             §
                  Case
 ASSOC SVCS INTEREST   15-17570-RAM 1083
                     CHECKING        Doc(continued)
                                         874 Filed 12/20/18                    Page 6 of 129
DATE    DESCRIPTION                                                                                AM OUNT($)
04/03   COUPON STOP FEE 41206                                                                                 7.00
04/03   COUPON STOP FEE 41112                                                                                 7.00
04/03   COUPON STOP FEE 41111                                                                                 7.00
04/03   COUPON STOP FEE 23213                                                                                 7.00
04/03   COUPON STOP FEE 23313                                                                                 7.00
04/03   COUPON STOP FEE 41719                                                                                 7.00
04/03   COUPON STOP FEE 41822                                                                                 7.00
04/03   COUPON STOP FEE 41521                                                                                 7.00
04/03   COUPON STOP FEE 41501                                                                                 7.00
04/03   COUPON STOP FEE 31209                                                                                 7.00
04/03   COUPON STOP FEE 41823                                                                                 7.00
04/03   COUPON STOP FEE 31313                                                                                 7.00
04/03   COUPON STOP FEE 41330                                                                                 7.00
04/03   COUPON STOP FEE 41830                                                                                 7.00
04/03   COUPON STOP FEE 32205                                                                                 7.00
04/03   COUPON STOP FEE 31709                                                                                 7.00
04/03   COUPON STOP FEE 31602                                                                                 7.00
04/03   DEBIT MEMO                                                                                          12.00
04/04   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association                                    9,315.91
04/05   DEBIT MEMO                                                                                          12.00
04/05   DEBIT MEMO                                                                                          12.00
04/05   DEBIT MEMO                                                                                          12.00
04/05   DEBIT MEMO                                                                                          12.00
04/05   DEBIT MEMO                                                                                          12.00
04/05   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association                                   1,188.00
04/05   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association                                   6,930.00
04/06   DEBIT CARD PURCHASE-PIN 04-05-18 AVENTURA FL 9154 BEDBATH&BEYOND# 19205 BIS                        128.39
04/06   DEBIT CARD PURCHASE-PIN 04-06-18 N MIAMI BEACH FL 0572 THE HOME DEPOT #0251                         48.94
04/06   DEBIT MEMO                                                                                          12.00
04/06   DEBIT MEMO                                                                                          12.00
04/06   DEBIT MEMO                                                                                          12.00
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN TWR                                                 133.46
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN A-3                                                1,112.15
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC                                              2,037.43
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS E 1                                                    2,717.28
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC                                               3,172.27
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN B-3                                              4,092.78
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC                                              4,845.02
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN C-1                                              7,804.98
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN C-2                                              7,808.54
04/06   ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN D-1                                             13,780.58
04/09   DEBIT CARD PURCHASE ALL CITY PAINT AND 04-06 NORTH MIAMI B FL 0572                                600.00
04/09   DEBIT CARD PURCHASE ALL CITY PAINT AND 04-06 NORTH MIAMI B FL 0572                                  50.00
04/09   DEBIT CARD PURCHASE ALL CITY PAINT AND 04-06 NORTH MIAMI B FL 0572                              1,850.36
04/09   DEBIT CARD PURCHASE-PIN 04-06-18 N MIAMI BEACH FL 0572 THE HOME DEPOT #0251                          17.10
04/09   DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-07 AMZN.COM/BILL WA 9154                                  59.82
04/09   DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-07 AMZN.COM/BILL WA 9154                                   17.61
04/09   COUPON STOP FEE 41120                                                                                 7.00
04/09   COUPON STOP FEE 41105                                                                                 7.00
04/09   COUPON STOP FEE 41502                                                                                 7.00
04/09   COUPON STOP FEE 41824                                                                                 7.00
04/09   COUPON STOP FEE 31600                                                                                 7.00
04/09   COUPON STOP FEE 23100                                                                                 7.00
04/09   COUPON STOP FEE 12415                                                                                 7.00
04/09   DEBIT MEMO                                                                                          12.00
04/10   DEBIT CARD PURCHASE-PIN 04-10-18 HIALEAH    FL 9154 USPS PO 11382803 1500 W 8                       13.40
04/10   DEBIT MEMO                                                                                          12.00
04/10   DEBIT MEMO                                                                                          12.00
04/11   INTERNET PAYMENT INTERNET WASTE MANAGEMENT 043000098463624                                        959.38
04/11   INTERNET PAYMENT INTERNET WASTE MANAGEMENT 043000098465584                                     13,432.34
04/12   DEBIT CARD PURCHASE-PIN 04-11-18 LIGHTHOUSE PO FL 9154 DOLLAR TREE                                    7.42
                                                                                                       continued

                                                                                               §
                                                                                                   §
              Page 3 of 15   Case
                              04/30/1815-17570-RAM       Doc 874   Filed 12/20/18     Page 7 of 129
              FL                    1083




     ASSOC SVCS INTEREST CHECKING 1100008741083 (continued)
   DATE     DESCRIPTION                                                                                   AM OUNT($)
   04/12    DEBIT MEMO                                                                                             12.00
   04/12    TELEPHONE PAYMENT Payment ATT 483067003EVR1D                                                          127.31
   04/12    INTERNET PAYMENT MSInvoice DS SERVICES OF A 658224414734502                                          155.09
   04/12    INTERNET PAYMENT CABLE COMCAST 2783028                                                               165.95
   04/12    INTERNET PAYMENT CABLE COMCAST 2783065                                                            29,332.18
   04/13    DEBIT MEMO                                                                                             12.00
   04/13    DEBIT MEMO                                                                                             12.00
   04/13    DEBIT MEMO                                                                                             12.00
   04/13    RETURN DEPOSIT ITEM 99000443                                                                         496.70
   04/13    RETURN DEPOSIT ITEM CHARGE                                                                             12.00
   04/16    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-13 AMZN.COM/BILL WA 9154                                    67.98
   04/16    DEBIT CARD PURCHASE ALL CITY PAINT AND 04-13 NORTH MIAMI B FL 9154                                   902.25
   04/16    DEBIT MEMO                                                                                             12.00
   04/17    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-17 AMZN.COM/BILL WA 9154                                   124.88
   04/17    DEBIT CARD PURCHASE BUILDASIGN.COM 04-16 800-330-9622 TX 9154                                        126.73
   04/17    DEBIT CARD PURCHASE DOG WASTE DEPOT 04-17 800-789-2563 CA 9154                                       235.98
   04/17    RETURN DEPOSIT ITEM 99000913                                                                           10.00
   04/17    RETURN DEPOSIT ITEM CHARGE                                                                             12.00
   04/17    DEBIT MEMO                                                                                             12.00
   04/18    DEBIT MEMO                                                                                             12.00
   04/19    DEBIT MEMO                                                                                             12.00
   04/20    DEBIT CARD PURCHASE-PIN 04-19-18 NORTH MIAMI B FL 9154 USPS PO 11589001 16400 W                        13.40
   04/20    TELEPHONE PAYMENT Payment ATT 353459004EVR1L                                                         623.91
   04/23    DEBIT CARD PURCHASE ALL CITY PAINT AND 04-20 NORTH MIAMI B FL 9154                                   261.40
   04/23    DEBIT CARD PURCHASE-PIN 04-20-18 N MIAMI BEACH FL 9154 THE HOME DEPOT #0251                          107.94
   04/23    DEBIT MEMO                                                                                             12.00
   04/25    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-25 AMZN.COM/BILL WA 9154                                     43.18
   04/25    INTERNET PAYMENT CABLE COMCAST 6830214                                                               165.95
   04/25    INTERNET PAYMENT Payment ATT 920660003MYW9C                                                         634.63
   04/26    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-25 AMZN.COM/BILL WA 9154                                    22.08
   04/26    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-25 AMZN.COM/BILL WA 9154                                     83.12
   04/26    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-25 AMZN.COM/BILL WA 9154                                   103.63
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 4781925096 WEBI                                           48.68
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 6541484637 WEBI                                            54.72
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 2895815096 WEBI                                           159.17
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 5652106310 WEBI                                         300.62
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 8864225092 WEBI                                         454.33
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 6054769424 WEBI                                          565.64
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 3193531138 WEBI                                          710.00
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 5788559424 WEBI                                          721.44
   04/26    INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 1408805099 WEBI                                          825.29
   04/27    DEBIT CARD PURCHASE AMAZON MKTPLACE PM 04-26 WWW.AMAZON.CO WA 9154                                   158.01
   04/27    DEBIT CARD PURCHASE-PIN 04-26-18 N MIAMI BEACH FL 9154 THE HOME DEPOT #0251                          201.69
   04/27    DEBIT CARD PURCHASE ALL CITY PAINT AND 04-26 NORTH MIAMI B FL 9154                                   142.83
   04/27    DEBIT CARD PURCHASE RJ'S INTERNATIONAL 04-26 PALMETTO BAY FL 9154                                    927.50
   04/30    DEBIT CARD PURCHASE-PIN 04-30-18 N MIAMI BEACH FL 9154 THE HOME DEPOT #0251                         969.34
   04/30    DEBIT MEMO                                                                                             12.00
   Total other withdrawals, debits and service charges                                                = $123,232.69

   Deposits, credits and interest
   DATE     DESCRIPTION                                                                                   AM OUNT($)
   04/02    MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                             214.81
   04/02    MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            234.34
   04/02    COUPON PAYMENT 41105                                                                                427.42
   04/02    CONSOL ELEC DEPOSIT 1                                                                               444.30
                                                                                                              continued
0068339                                                                                               §
                                                                                                          §
                  Case
 ASSOC SVCS INTEREST   15-17570-RAM 1083
                     CHECKING        Doc(continued)
                                         874 Filed 12/20/18                     Page 8 of 129
DATE    DESCRIPTION                                                                                 AM OUNT($)
04/02   CONSOL ELEC DEPOSIT 2                                                                               726.52
04/02   CONSOLIDATED COUPON PAYMENT 14                                                                    5,662.47
04/02   CONSOL ELEC BILL PAY DEPOSIT 21                                                                   7,876.92
04/03   COUPON PAYMENT 31306                                                                                342.52
04/03   COUPON PAYMENT 41208                                                                                 361.61
04/03   COUPON PAYMENT 23302                                                                                570.75
04/03   COUPON PAYMENT 23302                                                                                570.75
04/03   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            605.47
04/03   CONSOL ELEC BILL PAY DEPOSIT 8                                                                    2,569.19
04/03   CONSOLIDATED COUPON PAYMENT 28                                                                   13,055.11
04/03   CONSOL ELEC DEPOSIT 218                                                                         88,495.19
04/04   COUPON PAYMENT 41504                                                                                427.42
04/04   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            546.87
04/04   CONSOL ELEC BILL PAY DEPOSIT 19                                                                   6,798.55
04/04   CONSOLIDATED COUPON PAYMENT 32                                                                  14,579.35
04/05   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            356.41
04/05   CONSOL ELEC DEPOSIT 1                                                                               427.42
04/05   COUPON PAYMENT 31203                                                                                463.58
04/05   CONSOL ELEC DEPOSIT 4                                                                             1,375.95
04/05   CONSOL ELEC BILL PAY DEPOSIT 18                                                                  6,836.89
04/05   CONSOLIDATED COUPON PAYMENT 50                                                                  20,678.25
04/06   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            253.89
04/06   REMOTE DEPOSIT                                                                                   5,463.78
04/06   CONSOL ELEC BILL PAY DEPOSIT 22                                                                   6,997.70
04/06   CONSOLIDATED COUPON PAYMENT 28                                                                   12,169.14
04/09   DEBIT CARD RETURN-PIN 04-06-18 N MIAMI BEACH FL 0572 THE HOME DEPOT #0251                             17.62
04/09   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            283.17
04/09   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            283.18
04/09   COUNTER DEPOSIT                                                                                   1,994.17
04/09   CONSOL ELEC DEPOSIT 5                                                                             2,341.76
04/09   REMOTE DEPOSIT                                                                                   2,732.00
04/09   CONSOL ELEC DEPOSIT 6                                                                             2,840.11
04/09   CONSOL ELEC BILL PAY DEPOSIT 23                                                                  8,948.63
04/09   CONSOLIDATED COUPON PAYMENT 41                                                                   21,750.17
04/10   CONSOL ELEC DEPOSIT 1                                                                               555.53
04/10   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                             781.19
04/10   CONSOL ELEC DEPOSIT 3                                                                             1,184.09
04/10   CONSOL ELEC BILL PAY DEPOSIT 14                                                                   4,776.01
04/10   CONSOLIDATED COUPON PAYMENT 47                                                                  18,193.59
04/11   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            185.56
04/11   COUPON PAYMENT 51504                                                                                303.50
04/11   CONSOL ELEC DEPOSIT 1                                                                               353.00
04/11   COUPON PAYMENT 13109                                                                               444.30
04/11   CONSOL ELEC DEPOSIT 2                                                                               768.04
04/11   CONSOL ELEC BILL PAY DEPOSIT 15                                                                   4,874.12
04/11   CONSOLIDATED COUPON PAYMENT 39                                                                  16,629.28
04/12   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            331.99
04/12   COUPON PAYMENT 41713                                                                                 361.61
04/12   CONSOL ELEC BILL PAY DEPOSIT 3                                                                      889.85
04/12   CONSOL ELEC DEPOSIT 6                                                                            2,607.04
04/12   CONSOLIDATED COUPON PAYMENT 14                                                                   12,173.32
04/13   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            292.94
04/13   CONSOL ELEC DEPOSIT 1                                                                               358.36
04/13   CONSOLIDATED COUPON PAYMENT 13                                                                    4,693.51
04/16   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            253.88
04/16   MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                            283.17
04/16   CONSOL ELEC BILL PAY DEPOSIT 2                                                                      920.34
04/16   REMOTE DEPOSIT                                                                                   4,429.59
04/16   CONSOLIDATED COUPON PAYMENT 12                                                                    4,512.55
04/16   REMOTE DEPOSIT                                                                                    5,468.81
04/17   CONSOL ELEC DEPOSIT 1                                                                              280.00
                                                                                                        continued

                                                                                                §
                                                                                                    §
              Page 5 of 15    Case
                               04/30/1815-17570-RAM   Doc 874     Filed 12/20/18   Page 9 of 129
              FL                    1083




     ASSOC SVCS INTEREST CHECKING                     1083 (continued)
   DATE      DESCRIPTION                                                                               AM OUNT($)
   04/17     COUPON PAYMENT 11201                                                                             366.52
   04/17     COUPON PAYMENT 23417                                                                             377.42
   04/17     COUPON PAYMENT 23417                                                                             377.42
   04/17     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                        873.94
   04/17     CONSOLIDATED COUPON PAYMENT 10                                                                4,319.95
   04/18     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         146.47
   04/18     CONSOL ELEC BILL PAY DEPOSIT 3                                                                  826.20
   04/18     CONSOLIDATED COUPON PAYMENT 7                                                                 6,526.05
   04/19     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         273.41
   04/19     CONSOLIDATED COUPON PAYMENT 4                                                                 1,748.70
   04/20     COUPON PAYMENT 11204                                                                              40.96
   04/20     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         312.46
   04/20     COUPON PAYMENT 11204                                                                             366.52
   04/20     CONSOL ELEC BILL PAY DEPOSIT 2                                                                  526.84
   04/20     CONSOLIDATED COUPON PAYMENT 5                                                                 1,267.45
   04/20     REMOTE DEPOSIT                                                                                 8,137.19
   04/23     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         263.65
   04/23     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                        346.65
   04/23     CONSOL ELEC BILL PAY DEPOSIT 5                                                                 1,412.61
   04/23     CONSOLIDATED COUPON PAYMENT 8                                                                 3,579.97
   04/24     CONSOL ELEC DEPOSIT 1                                                                            377.42
   04/24     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                          771.41
   04/25     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                           78.10
   04/25     COUPON PAYMENT 13306                                                                            390.29
   04/25     COUPON PAYMENT 41703                                                                            450.42
   04/25     CONSOL ELEC DEPOSIT 1                                                                            927.16
   04/25     CONSOL ELEC BILL PAY DEPOSIT 3                                                                  1,117.18
   04/25     CONSOLIDATED COUPON PAYMENT 7                                                                 2,560.49
   04/26     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         224.58
   04/26     CONSOL ELEC BILL PAY DEPOSIT 3                                                                   695.35
   04/26     CONSOLIDATED COUPON PAYMENT 5                                                                  1,735.18
   04/27     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         229.49
   04/27     CONSOL ELEC DEPOSIT 1                                                                            350.70
   04/27     CONSOLIDATED COUPON PAYMENT 3                                                                    986.75
   04/27     CONSOL ELEC BILL PAY DEPOSIT 3                                                                 1,258.14
   04/30     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         273.40
   04/30     MTOT DEP BANKCARD JADE WINDS ASSOCIATION                                                         302.71
   04/30     COUPON PAYMENT 41208                                                                             361.61
   04/30     CONSOL ELEC BILL PAY DEPOSIT 5                                                                2,210.66
   04/30     COUNTER DEPOSIT                                                                               3,650.00
   04/30     CONSOLIDATED COUPON PAYMENT 12                                                                5,245.19
   04/30     REMOTE DEPOSIT                                                                                7,696.80
   04/30     INTEREST PAYMENT                                                                                   14.24
   Total deposits, credits and interest                                                            = $391,626.20




0068340                                                                                            §
                                                                                                       §
                            Case 15-17570-RAM              Doc 874   Filed 12/20/18           Page 10 of 129
Questions, comments or errors?                                                                                                       Member FDIC


                                                                         INTEREST CHARGE




Electronic fund transfers                                            INTEREST CHARGE




                                                                     Billing rights summary
                                                                     In case of errors or questions about your Constant Credit statement




                                                                     Mail-in deposits




                                                                     Change of address


Important information about your Constant Credit Account
                                                   INTEREST CHARGE




                                                                                                                                 §
                                                                                                                                     §
          Page 7 of 15   Case   15-17570-RAM
                          04/30/18             Doc 874   Filed 12/20/18   Page 11 of 129
          FL                 1083




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00



0068341                                                                                    §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 12 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00



                                                                           §
          Page 9 of 15   Case   15-17570-RAM
                          04/30/18             Doc 874   Filed 12/20/18   Page 13 of 129
          FL                 1083




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00



0068342                                                                                    §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 14 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00



                                                                           §
          Page 11 of 15   Case   15-17570-RAM
                           04/30/18               Doc 874   Filed 12/20/18   Page 15 of 129
          FL                  1083




          CHECK#:0                   $12.00




          CHECK#:0                   $12.00




          CHECK#:120                 $61.82




          CHECK#:121                 $17,936.44




          CHECK#:127                 $1,750.00



0068343                                                                                       §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 16 of 129




CHECK#:1265      $960.00




CHECK#:1268      $1,600.00




CHECK#:1269      $1,600.00




CHECK#:1272      $8,500.00




CHECK#:101270    $3,500.00



                                                                          §
          Page 13 of 15   Case   15-17570-RAM
                           04/30/18               Doc 874   Filed 12/20/18   Page 17 of 129
          FL                  1083




          CHECK#:101272              $186.75




          CHECK#:101273              $5,615.63




          CHECK#:101277              $1,865.65




          CHECK#:101278              $50,522.06




          CHECK#:101281              $250.00



0068344                                                                                       §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 18 of 129




CHECK#:101282    $2,406.00




CHECK#:101284    $10,873.23




CHECK#:101286    $304.95




CHECK#:101287    $6,980.00




CHECK#:101288    $510.00



                                                                          §
          Page 15 of 15   Case   15-17570-RAM
                           04/30/18               Doc 874   Filed 12/20/18   Page 19 of 129
          FL                  1083




          CHECK#:101289              $44,632.36




0068345                                                                                       §
                 Page 1 of 17       Case   15-17570-RAM
                                     05/31/18                          Doc 874     Filed 12/20/18         Page 20 of 129
                 FL                        1083




                      888-14-01-00 40155   54 C 001 20 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0 - R A M
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                      Contact us
                                                                                                                                     (800) BANK-BBT or
   For 05/31/2018                                                                                        BBT.com
                                                                                                                                     (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                      1083
   Account summary                                                                  Interest summary
   Your previous balance as of 04/30/2018                         $683,678.41       Interest paid this statement period                          $17.32
   Checks                                                        - 276,496.52       2018 interest paid year-to-date                              $71.66
   Other withdrawals, debits and service charges                  - 175,209.15      Interest rate                                                0.03%
   Deposits, credits and interest                                + 476,495.93
   Your new balance as of 05/31/2018                           = $708,468.67

   Checks
   DATE           CHECK #                  AMOUNT($ )          DATE      CHECK #           AMOUNT($ )         DATE         CHECK #           AMOUNT($ )
   05/02          122                         585.00           05/21    * 100781               223.06         05/16       * 101311              414.00
   05/18          123                           30.13          05/21    * 100881                111.53        05/14         101312            8,610.00
   05/21          124                       20,822.12          05/15    * 101293               375.00         05/16         101313           30,324.56
   05/16        * 126                       12,426.55          05/16     101294                250.00         05/16       * 101316           44,632.36
   05/21          127                        1,375.00          05/15    * 101297             1,831.60         05/15         101317           38,332.46
   05/14        * 1274                        200.00           05/15      101298               160.30         05/23       * 101319           50,260.31
   05/23          1275                      9,000.00           05/18      101299             4,173.00         05/31       * 101321           19,888.50
   05/25          1276                       9,227.16          05/23    * 101303                50.00         05/30       * 101330            7,200.00
   05/01        * 1278                      11,425.00          05/31    * 101305             2,132.72         05/30       * 101334              125.00
   05/25        * 1278                        1,911.16         05/14    * 101307              400.00
   * indicates a skip in sequential check numbers above this item                                             Total checks               = $276,496.52




0067869                                                                                                                                  §
                                                                                                                                             §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM
                     CHECKING                   Doc (continued)
                                                1083 874 Filed 12/20/18       Page 21 of 129
Other withdrawals, debits and service charges
DATE     DESCRIPTION                                                                               AM OUNT($)
05/01    DEBIT CARD PURCHASE OFFICESUPPLY.COM 04-30 866-302-5397 WI 9154                                  951.74
05/01    DEBIT MEMO                                                                                        12.00
05/01    DEBIT MEMO                                                                                        12.00
05/02    DEBIT MEMO                                                                                        12.00
05/02    DEBIT MEMO                                                                                        12.00
05/02    ACH CORP DEBIT MTOT DISC BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID                             528.04
         422369831700053
05/02    RETURN DEPOSIT ITEM 99000627                                                                   1,450.00
05/02    RETURN DEPOSIT ITEM CHARGE                                                                          12.00
05/02    INTERNET PAYMENT INTERNET WASTE MANAGEMENT 043000099210724                                    13,432.34
05/03    DEBIT CARD PURCHASE WEBPAY-COURTORTICK 05-02 305-3751987 FL 9154                                  510.00
05/03    DEBIT CARD PURCHASE LUMBER LIQUIDATORS 05-02 8004273966 VA 9154                                 1,140.90
05/03    DEBIT MEMO                                                                                          12.00
05/03    DEBIT MEMO                                                                                          12.00
05/03    INTERNET PAYMENT Payment ATT 233293003MYW9K                                                       143.43
05/03    INTERNET PAYMENT CABLE COMCAST 0499243                                                            165.95
05/03    INTERNET PAYMENT CABLE COMCAST 0499253                                                        29,332.18
05/04    DEBIT CARD PURCHASE-PIN 05-04-18 POMPANO BEACH FL 9154 WAL-MART #1517                              45.05
05/04    DEBIT CARD PURCHASE-PIN 05-04-18 N MIAMI BEACH FL 9154 THE HOME DEPOT #0251                       212.49
05/04    DEBIT MEMO                                                                                          12.00
05/04    DEBIT MEMO 521122221                                                                                12.00
05/04    DEBIT MEMO                                                                                          12.00
05/07    DEBIT CARD RECURRING PYMT AmazonPrime Member 05-06 amzn.com/prme WA 9154                          100.87
05/07    DEBIT MEMO                                                                                          12.00
05/07    DEBIT MEMO                                                                                          12.00
05/07    DEBIT MEMO                                                                                          12.00
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516819196                                              78.50
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516822594                                              82.00
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516819603                                             119.00
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516817817                                             158.00
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516818416                                             176.00
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516820359                                            228.00
05/07    INTERNET PAYMENT 3053755452 MDFR INSPECTION 516817420                                            254.00
05/07    ASSOC PAY ACH RETURN FEE AUTOPAY ADJUSTMENT 21304                                                389.42
05/07    ASSOC PAY ACH RETURN FEE AUTOPAY ADJUSTMENT 12103                                                456.30
05/08    ACH CORP DEBIT M-DWASDPMT MDWS WINDS JADE CUSTOMER ID 000000937009043                                4.50
05/08    DEBIT MEMO                                                                                          12.00
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN TWR CUSTOMER ID 000000937009081                     117.26
05/08    ASSOC PAY ACH RETURN FEE AUTOPAY ADJUSTMENT 13412                                                456.30
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN A-3 CUSTOMER ID 000000937009094                    950.21
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC CUSTOMER ID 000000937009088                  2,514.57
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS E 1 CUSTOMER ID 000000937009082                      2,950.43
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC CUSTOMER ID 000000937009091                 4,306.44
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN B-3 CUSTOMER ID 000000937009085                 4,633.42
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC CUSTOMER ID 000000937009093                  5,461.51
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN C-1 CUSTOMER ID 000000937009074                 6,542.43
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN C-2 CUSTOMER ID 000000937009072                 9,387.14
05/08    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN D-1 CUSTOMER ID 000000937009098                13,058.50
05/09    DEBIT MEMO                                                                                          12.00
05/11    DEBIT MEMO                                                                                          12.00
05/11    DEBIT MEMO                                                                                          12.00
05/11    DEBIT MEMO                                                                                          12.00
05/11    RETURN DEPOSIT ITEM 99001118                                                                     434.23
05/11    RETURN DEPOSIT ITEM CHARGE                                                                          12.00
05/14    COUPON STOP FEE 51206                                                                                7.00
05/14    COUPON STOP FEE 41322                                                                                7.00
05/14    COUPON STOP FEE 51300                                                                                7.00
05/14    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101300                160.00
05/14    INTERNET PAYMENT INTERNET WASTE MANAGEMENT 043000095513060                                       476.96
                                                                                                       continued

                                                                                               §
                                                                                                   §
              Page 3 of 17   Case   15-17570-RAM
                              05/31/18               Doc 874      Filed 12/20/18     Page 22 of 129
              FL                    1083




     ASSOC SVCS INTEREST CHECKING                    1083 (continued)
   DATE     DESCRIPTION                                                                                   AM OUNT($)
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101296              499.35
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101306              510.00
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101301             988.00
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101314            1,530.00
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101310            2,197.50
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101302            2,727.32
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101309            2,979.00
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101315            4,975.14
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101295            7,145.59
   05/14     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101308           28,921.99
   05/15     DEBIT MEMO                                                                                         3.00
   05/15     DEBIT MEMO                                                                                       24.00
   05/15     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 6541484637 WEBI                                       54.72
   05/15     DEBIT MEMO                                                                                    2,583.75
   05/16     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101318              792.00
   05/18     DEBIT MEMO                                                                                        12.00
   05/18     DEBIT MEMO                                                                                        12.00
   05/18     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101320            8,885.01
   05/21     DEBIT CARD PURCHASE OFFICE DEPOT #1165 05-18 800-463-3768 FL 9154                               616.29
   05/21     DEBIT CARD PURCHASE-PIN 05-19-18 HALLANDALE BE FL 9154 USPS PO 11372000 500 S FE                  53.60
   05/21     TELEPHONE PAYMENT Payment ATT 623973003EVR1C                                                    314.60
   05/22     DEBIT CARD PURCHASE CVS/PHARMACY #0063 05-21 NORTH MIAMI B FL 9154                                32.09
   05/22     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101323              158.85
   05/22     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101324              732.35
   05/22     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101325              895.00
   05/23     COUPON STOP FEE 51505                                                                              7.00
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 4781925096 WEBI                                       46.85
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 2023313527 WEBI                                      107.18
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 2895815096 WEBI                                     144.45
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 5652106310 WEBI                                     300.62
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 8864225092 WEBI                                     402.41
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 6054769424 WEBI                                     528.53
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 5788559424 WEBI                                     706.59
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 3193531138 WEBI                                     759.54
   05/23     INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 1408805099 WEBI                                     788.20
   05/29     DEBIT CARD PURCHASE-PIN 05-27-18 POMPANO BEACH FL 9154 LOWE'S #1792                               16.92
   05/29     ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101333                37.47
   05/29     INTERNET PAYMENT Payment ATT 504708003MYW9T                                                     633.23
   05/30     DEBIT CARD PURCHASE OFFICESUPPLY.COM 05-29 866-302-5397 WI 9154                                   51.32
   05/30     DEBIT MEMO                                                                                        12.00
   05/30     DEBIT MEMO                                                                                        12.00
   05/31     DEBIT CARD PURCHASE SAMSCLUB.COM 05-29 888-746-7726 AR 9154                                      117.94
   05/31     DEBIT CARD PURCHASE PCI SOLUTIONS INC 05-29 954-3160245 FL 9154                               1,035.00
   05/31     DEBIT CARD PURCHASE BUILD.COM 05-30 800-375-3403 CA 9154                                        143.00
   05/31     DEBIT CARD PURCHASE OFFICESUPPLY.COM 05-30 866-302-5397 WI 9154                                  46.64
   05/31     DEBIT MEMO                                                                                        12.00
   Total other withdrawals, debits and service charges                                                = $175,209.15

   Deposits, credits and interest
   DATE     DESCRIPTION                                                                                   AM OUNT($)
   05/01    CONSOL ELEC DEPOSIT 1                                                                               427.42
   05/01    CONSOL ELEC DEPOSIT 1                                                                              444.30
   05/01    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                878.85
   05/01    CONSOL ELEC BILL PAY DEPOSIT 6                                                                    2,077.47
   05/01    CONSOLIDATED COUPON PAYMENT 20                                                                    7,273.02
                                                                                                              continued
0067870                                                                                               §
                                                                                                          §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM
                     CHECKING               Doc (continued)
                                            1083 874 Filed 12/20/18       Page 23 of 129
DATE    DESCRIPTION                                                                            AM OUNT($)
05/02   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                            156.25
05/02   CONSOL ELEC DEPOSIT 1                                                                          360.00
05/02   CONSOL ELEC DEPOSIT 1                                                                          463.58
05/02   CONSOLIDATED COUPON PAYMENT 19                                                                7,177.57
05/02   CONSOL ELEC BILL PAY DEPOSIT 25                                                             9,030.50
05/03   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           283.19
05/03   CONSOL ELEC DEPOSIT 1                                                                          401.52
05/03   COUPON PAYMENT 11113                                                                           444.30
05/03   CONSOL ELEC DEPOSIT 2                                                                          785.78
05/03   DEBIT CARD RETURN OFFICESUPPLY.COM 05-03 8663025397 WI 9154                                     951.74
05/03   CONSOL ELEC BILL PAY DEPOSIT 13                                                              5,277.70
05/03   CONSOLIDATED COUPON PAYMENT 36                                                             13,425.23
05/04   CONSOL ELEC DEPOSIT 1                                                                          303.50
05/04   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           332.04
05/04   CONSOL ELEC DEPOSIT 2                                                                          809.60
05/04   CONSOL ELEC BILL PAY DEPOSIT 16                                                              6,318.10
05/04   CONSOLIDATED COUPON PAYMENT 21                                                              8,337.64
05/04   CONSOL ELEC DEPOSIT 218                                                                    88,452.36
05/07   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           224.59
05/07   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           322.25
05/07   CONSOL ELEC DEPOSIT 1                                                                           361.61
05/07   CONSOL ELEC DEPOSIT 3                                                                        1,528.28
05/07   CONSOL ELEC BILL PAY DEPOSIT 23                                                              8,813.38
05/07   CONSOLIDATED COUPON PAYMENT 48                                                             19,778.08
05/08   COUPON PAYMENT 51504                                                                           303.50
05/08   COUPON PAYMENT 31309                                                                           463.58
05/08   CONSOL ELEC DEPOSIT 2                                                                          687.52
05/08   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           698.22
05/08   CONSOL ELEC DEPOSIT 4                                                                        1,657.34
05/08   CONSOL ELEC BILL PAY DEPOSIT 11                                                              4,083.91
05/08   REMOTE DEPOSIT                                                                               5,952.64
05/08   CONSOLIDATED COUPON PAYMENT 47                                                              19,213.73
05/08   REMOTE DEPOSIT                                                                             29,858.65
05/09   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           146.47
05/09   COUPON PAYMENT 31316                                                                           434.23
05/09   CONSOL ELEC DEPOSIT 1                                                                          444.30
05/09   CONSOL ELEC DEPOSIT 2                                                                           937.71
05/09   CONSOLIDATED COUPON PAYMENT 17                                                               7,053.59
05/09   CONSOL ELEC BILL PAY DEPOSIT 25                                                              9,757.46
05/10   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           205.05
05/10   CONSOL ELEC DEPOSIT 1                                                                          427.42
05/10   CONSOL ELEC BILL PAY DEPOSIT 11                                                              4,276.54
05/10   CONSOLIDATED COUPON PAYMENT 40                                                             15,894.69
05/11   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           307.59
05/11   COUPON PAYMENT 41216                                                                           352.82
05/11   COUPON PAYMENT 32810                                                                           382.18
05/11   COUPON PAYMENT 41504                                                                           427.42
05/11   CONSOL ELEC DEPOSIT 3                                                                          977.58
05/11   CONSOL ELEC DEPOSIT 3                                                                        1,147.99
05/11   CONSOL ELEC BILL PAY DEPOSIT 15                                                              5,441.24
05/11   CONSOLIDATED COUPON PAYMENT 46                                                             19,467.48
05/14   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           253.88
05/14   MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                           288.06
05/14   COUPON PAYMENT 11201                                                                           366.52
05/14   COUPON PAYMENT 11204                                                                           407.48
05/14   CONSOL ELEC DEPOSIT 2                                                                          978.07
05/14   REMOTE DEPOSIT                                                                               1,718.70
05/14   CONSOL ELEC BILL PAY DEPOSIT 5                                                              2,564.30
05/14   CONSOLIDATED COUPON PAYMENT 13                                                               5,721.22
05/14   REMOTE DEPOSIT                                                                             40,765.72
05/15   CONSOL ELEC BILL PAY DEPOSIT 1                                                                 407.18
                                                                                                   continued

                                                                                           §
                                                                                               §
            Page 5 of 17   Case   15-17570-RAM
                            05/31/18             Doc 874    Filed 12/20/18    Page 24 of 129
            FL                 1083




     ASSOC SVCS INTEREST CHECKING 1100008741083 (continued)
   DATE   DESCRIPTION                                                                              AM OUNT($)
   05/15    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        722.62
   05/15    CONSOL ELEC DEPOSIT 2                                                                       913.58
   05/15    CONSOLIDATED COUPON PAYMENT 8                                                            2,410.59
   05/16    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       224.58
   05/16    CONSOL ELEC DEPOSIT 1                                                                      358.36
   05/16    CONSOL ELEC BILL PAY DEPOSIT 1                                                             377.00
   05/16    COUPON PAYMENT 13414                                                                       596.60
   05/16    CONSOLIDATED COUPON PAYMENT 3                                                             1,161.52
   05/17    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        195.30
   05/17    CONSOL ELEC BILL PAY DEPOSIT 1                                                             358.00
   05/17    CONSOLIDATED COUPON PAYMENT 6                                                            1,909.77
   05/18    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       224.60
   05/18    REMOTE DEPOSIT                                                                              789.41
   05/18    CONSOLIDATED COUPON PAYMENT 5                                                             1,533.18
   05/18    REMOTE DEPOSIT                                                                           1,900.00
   05/18    REMOTE DEPOSIT                                                                          29,527.27
   05/21    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        185.53
   05/21    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        185.53
   05/21    CONSOL ELEC BILL PAY DEPOSIT 1                                                             297.00
   05/21    CONSOLIDATED COUPON PAYMENT 7                                                            2,720.02
   05/22    CONSOL ELEC DEPOSIT 1                                                                      377.42
   05/22    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       634.24
   05/22    CONSOL ELEC DEPOSIT 2                                                                      830.90
   05/22    CONSOLIDATED COUPON PAYMENT 2                                                              924.76
   05/22    REMOTE DEPOSIT                                                                             975.00
   05/22    COUNTER DEPOSIT                                                                          1,450.00
   05/22    COUNTER DEPOSIT                                                                          2,200.00
   05/22    REMOTE DEPOSIT                                                                          10,584.21
   05/23    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        195.29
   05/23    CONSOLIDATED COUPON PAYMENT 5                                                             1,972.51
   05/24    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       263.64
   05/24    CONSOLIDATED COUPON PAYMENT 1                                                              427.42
   05/24    CONSOL ELEC BILL PAY DEPOSIT 1                                                             456.84
   05/25    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       288.05
   05/25    CONSOL ELEC DEPOSIT 1                                                                      427.42
   05/25    CONSOL ELEC BILL PAY DEPOSIT 2                                                              597.14
   05/29    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        185.53
   05/29    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        214.82
   05/29    COUPON PAYMENT 31203                                                                       463.58
   05/29    CONSOL ELEC BILL PAY DEPOSIT 2                                                              510.92
   05/29    DEBIT CARD RETURN OFFICE DEPOT #1165 05-25 WESTON FL 9154                                   616.29
   05/29    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       644.49
   05/29    CONSOLIDATED COUPON PAYMENT 12                                                           4,333.29
   05/30    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                       146.46
   05/30    CONSOL ELEC BILL PAY DEPOSIT 8                                                           3,258.04
   05/30    CONSOLIDATED COUPON PAYMENT 9                                                            3,643.14
   05/31    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                        146.47
   05/31    CONSOL ELEC DEPOSIT 1                                                                      427.42
   05/31    AVIDPAY JADE WINDS ASSOC JADE WINDS ASSOCIATION CUSTOMER ID CK101314                     1,020.00
   05/31    CONSOL ELEC BILL PAY DEPOSIT 6                                                           2,673.55
   05/31    REMOTE DEPOSIT                                                                           4,089.74
   05/31    REMOTE DEPOSIT                                                                           6,703.87
   05/31    CONSOLIDATED COUPON PAYMENT 23                                                           8,293.87
   05/31    INTEREST PAYMENT                                                                             17.32
   Total deposits, credits and interest                                                        = $476,495.93

0067871                                                                                        §
                                                                                                   §
                            Case 15-17570-RAM              Doc 874   Filed 12/20/18           Page 25 of 129
Questions, comments or errors?                                                                                                       Member FDIC


                                                                         INTEREST CHARGE




Electronic fund transfers                                            INTEREST CHARGE




                                                                     Billing rights summary
                                                                     In case of errors or questions about your Constant Credit statement




                                                                     Mail-in deposits




                                                                     Change of address


Important information about your Constant Credit Account
                                                   INTEREST CHARGE




                                                                                                                                 §
                                                                                                                                     §
          Page 7 of 17   Case   15-17570-RAM
                          05/31/18              Doc 874   Filed 12/20/18   Page 26 of 129
          FL                 1083




          CHECK#:0                  $12.00




          CHECK#:0                  $3.00




          CHECK#:0                  $2,583.75




          CHECK#:0                  $24.00




          CHECK#:0                  $12.00



0067872                                                                                     §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 27 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00



                                                                           §
          Page 9 of 17   Case   15-17570-RAM
                          05/31/18             Doc 874   Filed 12/20/18   Page 28 of 129
          FL                 1083




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00



0067873                                                                                    §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 29 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00



                                                                           §
          Page 11 of 17   Case   15-17570-RAM
                           05/31/18             Doc 874   Filed 12/20/18   Page 30 of 129
          FL                  1083




          CHECK#:0                   $12.00




          CHECK#:0                   $12.00




          CHECK#:0                   $12.00




          CHECK#:0                   $12.00




          CHECK#:122                 $585.00



0067874                                                                                     §
             Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 31 of 129




CHECK#:123          $30.13




CHECK#:124          $20,822.12




CHECK#:126          $12,426.55




CHECK#:127          $1,375.00




CHECK#:1274         $200.00



                                                                             §
          Page 13 of 17   Case   15-17570-RAM
                           05/31/18               Doc 874   Filed 12/20/18   Page 32 of 129
          FL                  1083




          CHECK#:1275                $9,000.00




          CHECK#:1276                $9,227.16




          CHECK#:1278                $1,911.16




          CHECK#:1278                $11,425.00




          CHECK#:100781              $223.06



0067875                                                                                       §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 33 of 129




CHECK#:100881    $111.53




CHECK#:101293    $375.00




CHECK#:101294    $250.00




CHECK#:101297    $1,831.60




CHECK#:101298    $160.30



                                                                          §
          Page 15 of 17   Case   15-17570-RAM
                           05/31/18              Doc 874   Filed 12/20/18   Page 34 of 129
          FL                  1083




          CHECK#:101299              $4,173.00




          CHECK#:101303              $50.00




          CHECK#:101305              $2,132.72




          CHECK#:101307              $400.00




          CHECK#:101311              $414.00



0067876                                                                                      §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 35 of 129




CHECK#:101312    $8,610.00




CHECK#:101313    $30,324.56




CHECK#:101316    $44,632.36




CHECK#:101317    $38,332.46




CHECK#:101319    $50,260.31



                                                                          §
          Page 17 of 17   Case   15-17570-RAM
                           05/31/18               Doc 874   Filed 12/20/18   Page 36 of 129
          FL                  1083




          CHECK#:101321              $19,888.50




          CHECK#:101330              $7,200.00




          CHECK#:101334              $125.00




          CHECK#:521122221           $12.00




0067877                                                                                       §
                 Page 1 of 15       Case   15-17570-RAM
                                     06/29/18                          Doc 874     Filed 12/20/18        Page 37 of 129
                 FL                        1083




                      888-14-01-00 40155   44 C 001 20 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                      Contact us
                                                                                                                                     (800) BANK-BBT or
   For 06/29/2018                                                                                       BBT.com
                                                                                                                                     (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                      1083
   Account summary                                                                  Interest summary
   Your previous balance as of 05/31/2018                        $708,468.67        Interest paid this statement period                           $17.71
   Checks                                                         - 179,822.82      2018 interest paid year-to-date                              $89.37
   Other withdrawals, debits and service charges                 - 130,630.88       Interest rate                                                0.03%
   Deposits, credits and interest                                + 408,657.63
   Your new balance as of 06/29/2018                           = $806,672.60

   Checks
   DATE           CHECK #                  AMOUNT($ )          DATE      CHECK #           AMOUNT($ )         DATE         CHECK #           AMOUNT($ )
   06/21          128                       2,350.00           06/01    * 101329               331.81        06/11        * 101344            2,745.00
   06/08          129                      21,400.00           06/07    * 101331             1,000.00        06/22        * 101346            2,086.50
   06/15          130                       11,575.72          06/26     101332                 10.00        06/18          101347               10.00
   06/28        * 132                      24,389.89           06/04    * 101335             8,571.00        06/22          101348              250.00
   06/01        * 1277                      3,900.00           06/08      101336             1,499.90        06/25        * 101361           13,703.98
   06/07        * 1279                        350.00           06/04      101337               235.00        06/26          101362              304.95
   06/14          1280                        400.00           06/18      101338                33.50        06/26        * 101364              743.65
   06/18        * 1283                      1,300.00           06/18      101339               825.00        06/25        * 101368           30,324.56
   06/14        * 101322                      530.00           06/11      101340             2,745.00        06/25          101369            3,500.00
   06/05        * 101327                        75.00          06/11    * 101342            44,632.36
   * indicates a skip in sequential check numbers above this item                                            Total checks                = $179,822.82




0065417                                                                                                                                  §
                                                                                                                                             §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM
                     CHECKING                   Doc (continued)
                                                1083 874 Filed 12/20/18       Page 38 of 129
Other withdrawals, debits and service charges
DATE     DESCRIPTION                                                                               AM OUNT($)
06/01    COUPON STOP FEE 41703                                                                             7.00
06/01    COUPON STOP FEE 41722                                                                             7.00
06/01    COUPON STOP FEE 32110                                                                             7.00
06/01    COUPON STOP FEE 12414                                                                             7.00
06/01    COUPON STOP FEE 32407                                                                             7.00
06/01    COUPON STOP FEE 21115                                                                             7.00
06/01    DEBIT MEMO                                                                                       12.00
06/04    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-01 N.MIAMI BEACH FL 9154                              119.84
06/04    DEBIT CARD PURCHASE-PIN 06-02-18 HALLANDALE BE FL 9154 USPS PO 11372000 500 S FE                  6.70
06/04    COUPON STOP FEE 41419                                                                             7.00
06/04    DEBIT MEMO                                                                                       12.00
06/04    DEBIT MEMO                                                                                       12.00
06/04    INTERNET PAYMENT Payment ATT 195046003MYW9B                                                     143.22
06/04    INTERNET PAYMENT CABLE COMCAST 9139048                                                          165.95
06/04    INTERNET PAYMENT CABLE COMCAST 8057341                                                          165.95
06/04    ACH CORP DEBIT MTOT DISC BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID                            496.33
         422369831700053
06/04    INTERNET PAYMENT CABLE COMCAST 8057285                                                        29,332.18
06/05    DEBIT MEMO                                                                                         12.00
06/05    DEBIT MEMO                                                                                         12.00
06/05    DEBIT MEMO                                                                                         12.00
06/05    INTERNET PAYMENT MSInvoice DS SERVICES OF A 658224414734502                                      349.68
06/06    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-04 N.MIAMI BEACH FL 9154                                119.84
06/06    ASSOC PAY ACH RETURN FEE AUTOPAY ADJUSTMENT 41110                                                439.42
06/06    ASSOC PAY ACH RETURN FEE AUTOPAY ADJUSTMENT 11214                                                456.30
06/06    INTERNET PAYMENT INTERNET WASTE MANAGEMENT 043000092151302                                       459.98
06/06    INTERNET PAYMENT INTERNET WASTE MANAGEMENT 043000092147146                                    13,440.98
06/07    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-05 N.MIAMI BEACH FL 9154                                 76.41
06/07    ACH CORP DEBIT M-DWASDPMT MDWS WINDS JADE CUSTOMER ID 000000946729691                               5.39
06/07    COUPON STOP FEE 32510                                                                               7.00
06/07    COUPON STOP FEE 51306                                                                               7.00
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN TWR CUSTOMER ID 000000946728405                    117.26
06/07    ASSOC PAY ACH RETURN FEE AUTOPAY ADJUSTMENT 31700                                                403.76
06/07    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101343               667.82
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN A-3 CUSTOMER ID 000000946729642                   916.33
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC CUSTOMER ID 000000946729960                 1,454.69
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS E 1 CUSTOMER ID 000000946728343                      1,550.90
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN B-3 CUSTOMER ID 000000946728265                 3,319.69
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC CUSTOMER ID 000000946729670                 4,071.42
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN INC CUSTOMER ID 000000946728315                 4,115.90
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN C-1 CUSTOMER ID 000000946728372                 4,644.73
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN C-2 CUSTOMER ID 000000946729705                 6,907.49
06/07    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101341             8,375.66
06/07    ACH CORP DEBIT M-DWASDPMT MDWS JADE WINDS ASSN D-1 CUSTOMER ID 000000946729993                 8,682.74
06/08    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-06 N.MIAMI BEACH FL 9154                               338.61
06/08    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-06 N.MIAMI BEACH FL 9154                                 38.01
06/08    DEBIT MEMO                                                                                         12.00
06/11    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-07 N.MIAMI BEACH FL 9154                               248.63
06/11    DEBIT CARD PURCHASE THE HOME DEPOT #02 06-09 N.MIAMI BEACH FL 9154                                 12.65
06/12    DEBIT CARD PURCHASE WWW.ACEHARDWARE.CO 06-11 866-290-5334 PA 9154                                  90.03
06/12    DEBIT CARD PURCHASE-PIN 06-11-18 N MIAMI BEACH FL 9154 WAL WAL-MART SUPER 022960                   64.08
06/12    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101351                 61.25
06/12    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101349                 86.00
06/12    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101354               480.00
06/12    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101352               570.00
06/12    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101350               573.20
06/12    ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101353             7,061.26
06/13    DEBIT CARD PURCHASE ALL CITY PAINT AND 06-12 NORTH MIAMI B FL 9154                                205.31
06/13    DEBIT MEMO                                                                                         12.00
                                                                                                       continued

                                                                                               §
                                                                                                   §
            Page 3 of 15   Case   15-17570-RAM
                            06/29/18                Doc 874     Filed 12/20/18      Page 39 of 129
            FL                 1083




     ASSOC SVCS INTEREST CHECKING                  1083 (continued)
   DATE    DESCRIPTION                                                                                   AM OUNT($)
   06/13   DEBIT MEMO                                                                                            12.00
   06/13   DEBIT MEMO                                                                                            12.00
   06/13   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101355                    14.96
   06/13   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 6541484637 WEBI                                           54.54
   06/14   DEBIT CARD PURCHASE THE HOME DEPOT #02 06-12 N.MIAMI BEACH FL 9154                                  220.39
   06/14   RETURN DEPOSIT ITEM 99001321                                                                        366.52
   06/14   RETURN DEPOSIT ITEM CHARGE                                                                            12.00
   06/14   RETURN DEPOSIT ITEM 99002470                                                                        383.56
   06/14   RETURN DEPOSIT ITEM CHARGE                                                                            12.00
   06/15   DEBIT CARD PURCHASE AMAZON MKTPLACE PM 06-14 WWW.AMAZON.CO WA 9154                                   101.25
   06/15   DEBIT CARD PURCHASE AMAZON MKTPLACE PM 06-14 AMZN.COM/BILL WA 9154                                  147.40
   06/15   DEBIT MEMO                                                                                            12.00
   06/15   INTERNET PAYMENT Payment ATT 017857003MYW9O                                                         635.86
   06/15   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101356                8,810.03
   06/18   DEBIT CARD PURCHASE-PIN 06-16-18 N MIAMI BEACH FL 9154 THE HOME DEPOT #0251                           46.99
   06/18   INTERNET PAYMENT CABLE COMCAST 3037564                                                               165.95
   06/19   DEBIT MEMO                                                                                            12.00
   06/19   DEBIT MEMO                                                                                            12.00
   06/19   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101357                  494.00
   06/20   DEPOSIT CORRECTION                                                                                  100.00
   06/20   TELEPHONE PAYMENT Payment ATT 352536003EVR1V                                                         315.25
   06/21   DEBIT MEMO                                                                                            12.00
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 7430141130 WEBI                                           21.02
   06/21   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101363                    24.45
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 4781925096 WEBI                                           47.33
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 2023313527 WEBI                                           85.25
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 9970463288 WEBI                                           88.95
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 2895815096 WEBI                                          137.87
   06/21   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101365                  160.00
   06/21   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101360                  205.53
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 5652106310 WEBI                                         299.45
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 8864225092 WEBI                                          415.14
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 3726851136 WEBI                                         450.88
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 2215101136 WEBI                                          491.53
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 7133473186 WEBI                                         502.00
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 6054769424 WEBI                                         562.80
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 3193531138 WEBI                                         614.39
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 0380382341 WEBI                                         627.08
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 5788559424 WEBI                                         703.04
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 1408805099 WEBI                                          821.14
   06/21   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101367                1,058.00
   06/21   INTERNET PAYMENT ELEC PYMT FPL DIRECT DEBIT 7885051131 WEBI                                       1,059.08
   06/21   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101366                2,050.00
   06/22   DEBIT CARD PURCHASE OFFICESUPPLY.COM 06-21 866-302-5397 WI 9154                                      172.68
   06/25   DEBIT CARD PURCHASE SAV-QUICK PRINTING 06-22 HALLANDALE BE FL 9154                                1,808.58
   06/26   DEBIT CARD PURCHASE-PIN 06-25-18 MIAMI     FL 9154 USPS PO 11589201 18901 W                            6.70
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101376                    20.00
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101373                    24.57
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101374                    25.65
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101378                  235.98
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101372                  798.50
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101375                 1,125.00
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101377                1,220.00
   06/26   ACH CORP DEBIT AVIDPAY AVIDPAY SERVICE Jade Winds Association CUSTOMER ID CK101371                1,795.00
   06/28   COUPON STOP FEE 41303                                                                                  7.00
                                                                                                             continued
0065418                                                                                              §
                                                                                                         §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                        Doc (continued)
                                                      1083 874 Filed 12/20/18   Page 40 of 129
DATE     DESCRIPTION                                                                                 AM OUNT($)
06/28    COUPON STOP FEE 32414                                                                                7.00
06/28    DEBIT MEMO                                                                                          12.00
Total other withdrawals, debits and service charges                                              = $130,630.88

Deposits, credits and interest
DATE     DESCRIPTION                                                                                 AM OUNT($)
06/01    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                239.25
06/01    COUPON PAYMENT 23302                                                                                570.75
06/01    COUPON PAYMENT 23302                                                                                570.75
06/01    CONSOL ELEC DEPOSIT 2                                                                               619.60
06/01    CONSOL ELEC BILL PAY DEPOSIT 10                                                                  5,070.89
06/01    CONSOLIDATED COUPON PAYMENT 16                                                                    6,031.92
06/04    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                122.06
06/04    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                156.22
06/04    CONSOL ELEC DEPOSIT 1                                                                               427.42
06/04    CONSOL ELEC DEPOSIT 4                                                                             1,599.05
06/04    CONSOLIDATED COUPON PAYMENT 25                                                                    9,812.68
06/04    CONSOL ELEC BILL PAY DEPOSIT 33                                                                 12,347.07
06/04    CONSOL ELEC DEPOSIT 215                                                                         87,252.71
06/05    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                537.04
06/05    CONSOL ELEC DEPOSIT 2                                                                               821.94
06/05    CONSOL ELEC BILL PAY DEPOSIT 9                                                                   3,644.82
06/05    CONSOLIDATED COUPON PAYMENT 26                                                                  10,412.74
06/06    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                  39.05
06/06    COUPON PAYMENT 31309                                                                                463.58
06/06    CONSOL ELEC DEPOSIT 3                                                                             1,339.98
06/06    CONSOLIDATED COUPON PAYMENT 20                                                                   8,642.48
06/06    CONSOL ELEC BILL PAY DEPOSIT 34                                                                  12,796.14
06/07    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                166.00
06/07    COUPON PAYMENT 23111                                                                                456.84
06/07    CONSOL ELEC DEPOSIT 3                                                                             1,276.28
06/07    CONSOL ELEC BILL PAY DEPOSIT 24                                                                  9,302.80
06/07    CONSOLIDATED COUPON PAYMENT 36                                                                  14,996.58
06/08    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                  87.88
06/08    DEBIT CARD RETURN BUILD.COM 06-07 800-375-3403 CA 9154                                              143.00
06/08    COUPON PAYMENT 41504                                                                                427.42
06/08    CONSOL ELEC DEPOSIT 1                                                                               429.45
06/08    COUPON PAYMENT 23417                                                                                754.84
06/08    CONSOL ELEC BILL PAY DEPOSIT 8                                                                    3,019.66
06/08    REMOTE DEPOSIT                                                                                   4,770.00
06/08    CONSOLIDATED COUPON PAYMENT 43                                                                   17,926.10
06/08    REMOTE DEPOSIT                                                                                  27,373.53
06/11    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                156.26
06/11    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                165.99
06/11    CONSOL ELEC DEPOSIT 1                                                                               382.18
06/11    COUPON PAYMENT 31203                                                                                463.58
06/11    CONSOL ELEC DEPOSIT 2                                                                               922.05
06/11    CONSOL ELEC BILL PAY DEPOSIT 16                                                                   6,159.52
06/11    CONSOLIDATED COUPON PAYMENT 57                                                                  22,855.44
06/12    COUPON PAYMENT 51504                                                                                303.50
06/12    COUPON PAYMENT 41208                                                                                 361.61
06/12    CONSOL ELEC DEPOSIT 1                                                                               427.42
06/12    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                590.75
06/12    CONSOL ELEC DEPOSIT 9                                                                            3,833.35
06/12    CONSOL ELEC BILL PAY DEPOSIT 9                                                                    3,970.92
06/12    CONSOLIDATED COUPON PAYMENT 37                                                                  15,093.75
06/13    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                 107.41
06/13    CONSOL ELEC BILL PAY DEPOSIT 1                                                                      280.06
06/13    CONSOLIDATED COUPON PAYMENT 19                                                                    8,129.12
06/14    COUPON PAYMENT 11204                                                                                 40.96
06/14    MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                146.46
                                                                                                         continued

                                                                                                 §
                                                                                                     §
              Page 5 of 15   Case   15-17570-RAM
                              06/29/18              Doc 874      Filed 12/20/18     Page 41 of 129
              FL                    1083




     ASSOC SVCS INTEREST CHECKING                   1083 (continued)
   DATE      DESCRIPTION                                                                                 AM OUNT($)
   06/14     CONSOL ELEC DEPOSIT 1                                                                              366.22
   06/14     COUPON PAYMENT 11201                                                                               366.52
   06/14     COUPON PAYMENT 11204                                                                               366.52
   06/14     CONSOL ELEC BILL PAY DEPOSIT 2                                                                     626.56
   06/14     CONSOLIDATED COUPON PAYMENT 7                                                                     1,761.31
   06/15     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                165.98
   06/15     CONSOL ELEC DEPOSIT 2                                                                              834.42
   06/15     CONSOLIDATED COUPON PAYMENT 8                                                                    2,881.79
   06/18     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                 39.05
   06/18     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                 87.88
   06/18     CONSOLIDATED COUPON PAYMENT 7                                                                    3,080.53
   06/19     CONSOL ELEC DEPOSIT 1                                                                              443.74
   06/19     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                               624.93
   06/19     CONSOLIDATED COUPON PAYMENT 3                                                                    4,093.52
   06/20     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                 97.65
   06/20     COUPON PAYMENT 31701                                                                               382.18
   06/20     CONSOLIDATED COUPON PAYMENT 5                                                                    1,340.30
   06/20     REMOTE DEPOSIT                                                                                   3,469.91
   06/20     REMOTE DEPOSIT                                                                                  17,180.00
   06/20     REMOTE DEPOSIT                                                                                  19,876.36
   06/21     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                               180.65
   06/21     CONSOL ELEC BILL PAY DEPOSIT 1                                                                     500.00
   06/21     CONSOLIDATED COUPON PAYMENT 2                                                                      793.94
   06/21     CONSOL ELEC DEPOSIT 1                                                                             1,312.69
   06/22     DEBIT CARD RETURN-PIN 06-21-18 N MIAMI BEACH FL 9154 THE HOME DEPOT #0251                            19.24
   06/22     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                               200.18
   06/22     CONSOL ELEC BILL PAY DEPOSIT 1                                                                     456.84
   06/22     CONSOLIDATED COUPON PAYMENT 2                                                                     2,813.13
   06/25     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                141.58
   06/25     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                165.99
   06/25     CONSOL ELEC DEPOSIT 1                                                                              377.42
   06/25     CONSOL ELEC DEPOSIT 1                                                                              402.00
   06/25     CONSOLIDATED COUPON PAYMENT 6                                                                    2,154.36
   06/26     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                507.77
   06/26     CONSOL ELEC BILL PAY DEPOSIT 2                                                                     800.54
   06/26     CONSOLIDATED COUPON PAYMENT 5                                                                     1,613.22
   06/26     REMOTE DEPOSIT                                                                                   6,786.81
   06/27     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                 97.65
   06/27     COUPON PAYMENT 11113                                                                               444.30
   06/27     CONSOL ELEC DEPOSIT 1                                                                              463.58
   06/27     CONSOL ELEC BILL PAY DEPOSIT 6                                                                   2,462.28
   06/27     CONSOLIDATED COUPON PAYMENT 12                                                                   4,507.12
   06/28     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                               190.45
   06/28     COUNTER DEPOSIT                                                                                  1,480.23
   06/28     CONSOL ELEC BILL PAY DEPOSIT 4                                                                   2,005.95
   06/28     CONSOLIDATED COUPON PAYMENT 6                                                                    2,633.41
   06/28     COUNTER DEPOSIT                                                                                  2,950.00
   06/29     COUPON PAYMENT 13306                                                                                 10.00
   06/29     MTOT DEP BANKCARD JADE WINDS ASSOCIATION CUSTOMER ID 422369831700053                                214.82
   06/29     COUPON PAYMENT 13306                                                                               390.69
   06/29     CONSOL ELEC BILL PAY DEPOSIT 4                                                                   1,389.61
   06/29     CONSOLIDATED COUPON PAYMENT 6                                                                    3,049.25
   06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                               17.71
   Total deposits, credits and interest                                                              = $408,657.63


0065419                                                                                              §
                                                                                                         §
                            Case 15-17570-RAM              Doc 874   Filed 12/20/18           Page 42 of 129
Questions, comments or errors?                                                                                                       Member FDIC


                                                                         INTEREST CHARGE




Electronic fund transfers                                            INTEREST CHARGE




                                                                     Billing rights summary
                                                                     In case of errors or questions about your Constant Credit statement




                                                                     Mail-in deposits




                                                                     Change of address


Important information about your Constant Credit Account
                                                   INTEREST CHARGE




                                                                                                                                 §
                                                                                                                                     §
          Page 7 of 15   Case   15-17570-RAM
                          06/29/18             Doc 874   Filed 12/20/18   Page 43 of 129
          FL                 1083




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00



0065420                                                                                    §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 44 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00



                                                                           §
          Page 9 of 15   Case   15-17570-RAM
                          06/29/18             Doc 874   Filed 12/20/18   Page 45 of 129
          FL                 1083




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00




          CHECK#:0                  $12.00



0065421                                                                                    §
             Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 46 of 129




CHECK#:128          $2,350.00




CHECK#:129          $21,400.00




CHECK#:130          $11,575.72




CHECK#:132          $24,389.89




CHECK#:1277         $3,900.00



                                                                             §
          Page 11 of 15   Case   15-17570-RAM
                           06/29/18              Doc 874   Filed 12/20/18   Page 47 of 129
          FL                  1083




          CHECK#:1279                $350.00




          CHECK#:1280                $400.00




          CHECK#:1283                $1,300.00




          CHECK#:101322              $530.00




          CHECK#:101327              $75.00



0065422                                                                                      §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 48 of 129




CHECK#:101329    $331.81




CHECK#:101331    $1,000.00




CHECK#:101332    $10.00




CHECK#:101335    $8,571.00




CHECK#:101336    $1,499.90



                                                                          §
          Page 13 of 15   Case   15-17570-RAM
                           06/29/18               Doc 874   Filed 12/20/18   Page 49 of 129
          FL                  1083




          CHECK#:101337              $235.00




          CHECK#:101338              $33.50




          CHECK#:101339              $825.00




          CHECK#:101340              $2,745.00




          CHECK#:101342              $44,632.36



0065423                                                                                       §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 50 of 129




CHECK#:101344    $2,745.00




CHECK#:101346    $2,086.50




CHECK#:101347    $10.00




CHECK#:101348    $250.00




CHECK#:101361    $13,703.98



                                                                          §
          Page 15 of 15   Case   15-17570-RAM
                           06/29/18               Doc 874   Filed 12/20/18   Page 51 of 129
          FL                  1083




          CHECK#:101362              $304.95




          CHECK#:101364              $743.65




          CHECK#:101368              $30,324.56




          CHECK#:101369              $3,500.00




0065424                                                                                       §
                 Page 1 of 4        Case   15-17570-RAM
                                     04/30/18                            Doc 874    Filed 12/20/18        Page 52 of 129
                 FL                        2088




                      858-16-01-00 40416   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      ALLAMANDA S P E C I A L ASSESSMENT
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 04/30/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       2088
   Account summary                                                                   Interest summary
   Your previous balance as of 03/31/2018                            $119,629.41     Interest paid this statement period                   $2.78
   Checks                                                                  - 0.00    2018 interest paid year-to-date                       $9.33
   Other withdrawals, debits and service charges                         - 43.00     Interest rate                                        0.03%
   Deposits, credits and interest                                     + 7,880.74
   Your new balance as of 04/30/2018                               = $127,467.15

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/05     DEBIT MEMO                                                                                                                    12.00
   04/05     DEBIT MEMO                                                                                                                    12.00
   04/09     COUPON STOP FEE 12415                                                                                                          7.00
   04/13     DEBIT MEMO                                                                                                                    12.00
   Total other withdrawals, debits and service charges                                                                                  = $43.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/02        CONSOL ELEC DEPOSIT 1                                                                                                      50.00
   04/02        CONSOLIDATED COUPON PAYMENT 3                                                                                             161.46
   04/02        CONSOL ELEC BILL PAY DEPOSIT 8                                                                                            379.68
   04/03        CONSOL ELEC BILL PAY DEPOSIT 3                                                                                            138.60
   04/03        CONSOLIDATED COUPON PAYMENT 6                                                                                            240.90
   04/03        CONSOL ELEC DEPOSIT 35                                                                                                  1,669.42
   04/04        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                            102.52
                                                                                                                                        continued

0071271                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                  Doc (continued)
                                                2088 874 Filed 12/20/18   Page 53 of 129
DATE      DESCRIPTION                                                                           AM OUNT($)
04/04     CONSOLIDATED COUPON PAYMENT      3                                                        162.62
04/05     CONSOL ELEC DEPOSIT 1                                                                      38.00
04/05     CONSOL ELEC BILL PAY DEPOSIT 4                                                            204.05
04/05     CONSOLIDATED COUPON PAYMENT      8                                                        427.16
04/06     CONSOL ELEC BILL PAY DEPOSIT 2                                                              94.92
04/06     CONSOLIDATED COUPON PAYMENT      3                                                        161.46
04/09     CONSOL ELEC DEPOSIT 1                                                                       52.40
04/09     CONSOL ELEC BILL PAY DEPOSIT 2                                                              90.10
04/09     CONSOL ELEC DEPOSIT 3                                                                      171.34
04/09     CONSOLIDATED COUPON PAYMENT      6                                                        303.96
04/10     CONSOL ELEC DEPOSIT 1                                                                       66.54
04/10     CONSOL ELEC BILL PAY DEPOSIT 3                                                             171.34
04/10     CONSOLIDATED COUPON PAYMENT      6                                                        277.54
04/11     CONSOL ELEC DEPOSIT 1                                                                       42.52
04/11     COUPON PAYMENT 13109                                                                        52.40
04/11     CONSOL ELEC BILL PAY DEPOSIT 1                                                              52.40
04/11     CONSOLIDATED COUPON PAYMENT      10                                                       551.06
04/12     COUPON PAYMENT 12218                                                                        37.70
04/12     CONSOL ELEC DEPOSIT 1                                                                       37.70
04/12     CONSOLIDATED COUPON PAYMENT      4                                                        200.15
04/13     CONSOLIDATED COUPON PAYMENT      3                                                        439.51
04/16     CONSOLIDATED COUPON PAYMENT      2                                                        104.80
04/16     REMOTE DEPOSIT                                                                            161.46
04/17     COUPON PAYMENT 11201                                                                        42.52
04/17     CONSOLIDATED COUPON PAYMENT      3                                                        147.32
04/18     CONSOLIDATED COUPON PAYMENT      1                                                        133.08
04/19     CONSOL ELEC BILL PAY DEPOSIT 1                                                              42.55
04/19     CONSOLIDATED COUPON PAYMENT      1                                                          66.54
04/20     COUPON PAYMENT 11204                                                                        42.52
04/20     REMOTE DEPOSIT                                                                              66.54
04/23     CONSOL ELEC BILL PAY DEPOSIT 1                                                              52.40
04/23     CONSOLIDATED COUPON PAYMENT      3                                                        199.62
04/25     CONSOLIDATED COUPON PAYMENT      2                                                          75.40
04/25     COUPON PAYMENT 13306                                                                      137.76
04/26     CONSOLIDATED COUPON PAYMENT      2                                                          94.92
04/27     CONSOL ELEC BILL PAY DEPOSIT 1                                                              66.54
04/30     CONSOLIDATED COUPON PAYMENT      1                                                          66.54
04/30     INTEREST PAYMENT                                                                             2.78
Total deposits, credits and interest                                                           = $7,880.74




                                                                                           §
                                                                                                §
              Page 3 of 4      Case   15-17570-RAM
                                04/30/18                      Doc 874   Filed 12/20/18           Page 54 of 129
              FL                   2088




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0071272                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 55 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     05/31/18                            Doc 874     Filed 12/20/18        Page 56 of 129
                 FL                        2088




                      858-16-01-00 40416   4 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      ALLAMANDA S P E C I A L ASSESSMENT
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                        Contact us
                                                                                                                            (800) BANK-BBT or
   For 05/31/2018                                                                                        BBT.com
                                                                                                                            (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                        2088
   Account summary                                                                    Interest summary
   Your previous balance as of 04/30/2018                             $127,467.15     Interest paid this statement period                   $2.69
   Checks                                                                   - 0.00    2018 interest paid year-to-date                      $12.02
   Other withdrawals, debits and service charges                      - 24,276.00     Interest rate                                        0.03%
   Deposits, credits and interest                                     + 12,881.08
   Your new balance as of 05/31/2018                               = $116,072.23

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   05/07     DEBIT MEMO                                                                                                                 12.00
   05/07     DEBIT MEMO                                                                                                                 12.00
   05/09     DEBIT MEMO                                                                                                                 12.00
   05/09     DEBIT MEMO                                                                                                             24,240.00
   Total other withdrawals, debits and service charges                                                                           = $24,276.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   05/01        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             52.40
   05/01        CONSOL ELEC DEPOSIT 1                                                                                                      52.40
   05/02        CONSOL ELEC DEPOSIT 1                                                                                                      55.00
   05/02        CONSOLIDATED COUPON PAYMENT 8                                                                                             440.84
   05/02        CONSOL ELEC BILL PAY DEPOSIT 9                                                                                             711.12
   05/03        COUPON PAYMENT 11113                                                                                                       52.40
   05/03        CONSOL ELEC BILL PAY DEPOSIT 3                                                                                            137.44
                                                                                                                                         continued

0070759                                                                                                                          §
                                                                                                                                     §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                 Doc (continued)
                                               2088 874 Filed 12/20/18   Page 57 of 129
DATE      DESCRIPTION                                                                         AM OUNT($)
05/03     CONSOLIDATED COUPON PAYMENT      6                                                        318.10
05/04     CONSOL ELEC BILL PAY DEPOSIT 2                                                             94.99
05/04     CONSOLIDATED COUPON PAYMENT      8                                                       398.22
05/04     CONSOL ELEC DEPOSIT 36                                                                  1,713.10
05/07     CONSOL ELEC BILL PAY DEPOSIT 4                                                            213.89
05/07     CONSOLIDATED COUPON PAYMENT      5                                                        228.70
05/08     CONSOL ELEC DEPOSIT 3                                                                     132.62
05/08     CONSOLIDATED COUPON PAYMENT      5                                                        267.42
05/09     CONSOL ELEC DEPOSIT 1                                                                      52.40
05/09     CONSOL ELEC DEPOSIT 1                                                                      66.54
05/09     CONSOL ELEC BILL PAY DEPOSIT 5                                                            259.16
05/09     CONSOLIDATED COUPON PAYMENT      6                                                       328.54
05/10     COUPON PAYMENT 12218                                                                       37.70
05/10     CONSOL ELEC BILL PAY DEPOSIT 1                                                             52.40
05/10     CONSOLIDATED COUPON PAYMENT      7                                                        351.78
05/11     CONSOL ELEC BILL PAY DEPOSIT 3                                                            147.32
05/11     CONSOL ELEC DEPOSIT 3                                                                     175.60
05/11     CONSOLIDATED COUPON PAYMENT      8                                                       900.03
05/14     COUPON PAYMENT 11204                                                                       42.52
05/14     COUPON PAYMENT 11201                                                                       42.52
05/14     REMOTE DEPOSIT                                                                             66.54
05/14     CONSOLIDATED COUPON PAYMENT      3                                                        171.34
05/15     CONSOLIDATED COUPON PAYMENT      1                                                         42.52
05/16     COUPON PAYMENT 13414                                                                       66.54
05/16     CONSOLIDATED COUPON PAYMENT      2                                                        451.45
05/18     CONSOLIDATED COUPON PAYMENT      1                                                         52.40
05/18     REMOTE DEPOSIT                                                                          2,129.28
05/22     REMOTE DEPOSIT                                                                          1,876.97
05/24     CONSOLIDATED COUPON PAYMENT      1                                                         42.52
05/25     CONSOLIDATED COUPON PAYMENT      1                                                         52.40
05/29     CONSOLIDATED COUPON PAYMENT      2                                                         75.40
05/30     CONSOL ELEC BILL PAY DEPOSIT 1                                                             66.54
05/30     CONSOLIDATED COUPON PAYMENT      2                                                        104.24
05/31     CONSOL ELEC BILL PAY DEPOSIT 1                                                             52.40
05/31     CONSOLIDATED COUPON PAYMENT      3                                                        132.62
05/31     REMOTE DEPOSIT                                                                            170.08
05/31     INTEREST PAYMENT                                                                            2.69
Total deposits, credits and interest                                                      = $12,881.08




                                                                                          §
                                                                                              §
              Page 3 of 4      Case   15-17570-RAM
                                05/31/18                      Doc 874   Filed 12/20/18           Page 58 of 129
              FL                   2088




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0070760                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 59 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $24,240.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     06/29/18                            Doc 874    Filed 12/20/18        Page 60 of 129
                 FL                        2088




                      858-16-01-00 40416   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      ALLAMANDA S P E C I A L ASSESSMENT ACCT
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 06/29/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                        2088
   Account summary                                                                   Interest summary
   Your previous balance as of 05/31/2018                             $116,072.23    Interest paid this statement period                   $2.70
   Checks                                                                - 250.00    2018 interest paid year-to-date                      $14.72
   Other withdrawals, debits and service charges                         - 524.00    Interest rate                                        0.03%
   Deposits, credits and interest                                      + 8,326.77
   Your new balance as of 06/29/2018                               = $123,625.00

   Checks
   DATE                CHECK #                                         AMOUNT($ )
   06/29               100002                                             250.00
   Total checks                                                       = $ 250.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/19     DEBIT MEMO                                                                                                                 12.00
   06/19     DEBIT MEMO                                                                                                                 12.00
   06/22     BB&T ONLINE TRANSFER TRANSFER TO CHECKING                              1091 06-22-18                                      500.00
   Total other withdrawals, debits and service charges                                                                              = $524.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/01        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             42.52
   06/01        CONSOLIDATED COUPON PAYMENT 2                                                                                             549.10
   06/04        COUPON PAYMENT 12218                                                                                                       37.70
                                                                                                                                        continued

0068199                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                      Doc (continued)
                                                    2088 874 Filed 12/20/18   Page 61 of 129
DATE      DESCRIPTION                                                                               AM OUNT($)
06/04     CONSOL ELEC DEPOSIT 1                                                                           52.40
06/04     CONSOLIDATED COUPON PAYMENT 9                                                                 432.68
06/04     CONSOL ELEC BILL PAY DEPOSIT 11                                                               518.28
06/04     CONSOL ELEC DEPOSIT 36                                                                       1,713.10
06/05     CONSOL ELEC BILL PAY DEPOSIT 1                                                                  66.54
06/05     CONSOLIDATED COUPON PAYMENT 5                                                                 261.80
06/06     CONSOL ELEC DEPOSIT 1                                                                           52.40
06/06     CONSOLIDATED COUPON PAYMENT 7                                                                 322.46
06/06     CONSOL ELEC BILL PAY DEPOSIT 7                                                                330.09
06/07     CONSOL ELEC BILL PAY DEPOSIT 4                                                                204.05
06/07     CONSOLIDATED COUPON PAYMENT 5                                                                 256.38
06/08     CONSOL ELEC DEPOSIT 1                                                                           52.40
06/08     REMOTE DEPOSIT                                                                                  94.92
06/08     CONSOLIDATED COUPON PAYMENT 5                                                                 304.42
06/11     CONSOL ELEC BILL PAY DEPOSIT 2                                                                104.80
06/11     CONSOL ELEC DEPOSIT 2                                                                         109.06
06/11     CONSOLIDATED COUPON PAYMENT 8                                                                 421.88
06/12     CONSOL ELEC BILL PAY DEPOSIT 1                                                                  52.40
06/12     CONSOL ELEC DEPOSIT 2                                                                         104.24
06/12     CONSOLIDATED COUPON PAYMENT 5                                                                 280.88
06/13     CONSOLIDATED COUPON PAYMENT 6                                                                 322.92
06/14     COUPON PAYMENT 11201                                                                            42.52
06/14     COUPON PAYMENT 11204                                                                            42.52
06/14     CONSOL ELEC DEPOSIT 1                                                                           42.52
06/15     CONSOL ELEC DEPOSIT 1                                                                           42.52
06/15     CONSOLIDATED COUPON PAYMENT 2                                                                  118.94
06/18     CONSOLIDATED COUPON PAYMENT 3                                                                  161.46
06/19     CONSOL ELEC BILL PAY DEPOSIT 1                                                                  37.70
06/22     CONSOLIDATED COUPON PAYMENT 1                                                                 199.62
06/25     CONSOLIDATED COUPON PAYMENT 2                                                                 109.06
06/27     COUPON PAYMENT 11113                                                                            52.40
06/27     CONSOLIDATED COUPON PAYMENT 2                                                                   75.40
06/28     COUNTER DEPOSIT                                                                                 42.52
06/28     CONSOLIDATED COUPON PAYMENT 1                                                                   52.40
06/28     CONSOL ELEC BILL PAY DEPOSIT 1                                                                  66.54
06/29     COUPON PAYMENT 13306                                                                            68.68
06/29     CONSOLIDATED COUPON PAYMENT 2                                                                 481.85
06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                          2.70
Total deposits, credits and interest                                                               = $8,326.77




                                                                                               §
                                                                                                   §
              Page 3 of 4      Case   15-17570-RAM
                                06/29/18                      Doc 874   Filed 12/20/18           Page 62 of 129
              FL                   2088




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0068200                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 63 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:100002     $250.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     04/30/18                           Doc 874    Filed 12/20/18        Page 64 of 129
                 FL                        41091




                      888-14-01-00 40155   1 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0 - R A M
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                      Contact us
                                                                                                                          (800) BANK-BBT or
   For 04/30/2018                                                                                      BBT.com
                                                                                                                          (800) 226-5228


                                                              Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                      1091
   Account summary                                                                  Interest summary
   Your previous balance as of 03/31/2018                            $54,192.32     Interest paid this statement period                    $1.25
   Checks                                                               - 649.06    2018 interest paid year-to-date                        $4.51
   Other withdrawals, debits and service charges                        - 133.00    Interest rate                                         0.03%
   Deposits, credits and interest                                     + 3,806.19
   Your new balance as of 04/30/2018                               = $57,216.45

   Checks
   DATE                CHECK #                                       AMOUNT($ )
   04/04               100012                                            649.06
   Total checks                                                      = $ 649.06

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/03        COUPON STOP FEE            41206                                                                                            7.00
   04/03        COUPON STOP FEE            41112                                                                                            7.00
   04/03        COUPON STOP FEE            41111                                                                                            7.00
   04/03        COUPON STOP FEE            23213                                                                                            7.00
   04/03        COUPON STOP FEE            23313                                                                                            7.00
   04/03        COUPON STOP FEE            41719                                                                                            7.00
   04/03        COUPON STOP FEE            41822                                                                                            7.00
   04/03        COUPON STOP FEE            31209                                                                                            7.00
   04/03        COUPON STOP FEE            31313                                                                                            7.00
   04/03        COUPON STOP FEE            41830                                                                                            7.00
                                                                                                                                        continued

0068346                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                        Doc (continued)
                                                      1091 874 Filed 12/20/18   Page 65 of 129
DATE     DESCRIPTION                                                                                  AM OUNT($)
04/03     COUPON STOP FEE 32205                                                                            7.00
04/03     COUPON STOP FEE 31709                                                                            7.00
04/09     COUPON STOP FEE 41120                                                                            7.00
04/09     COUPON STOP FEE 41105                                                                            7.00
04/09     COUPON STOP FEE 41502                                                                            7.00
04/09     COUPON STOP FEE 41824                                                                            7.00
04/09     COUPON STOP FEE 31600                                                                            7.00
04/09     COUPON STOP FEE 23100                                                                            7.00
04/09     COUPON STOP FEE 12415                                                                            7.00
Total other withdrawals, debits and service charges                                                   = $133.00

Deposits, credits and interest
DATE     DESCRIPTION                                                                                  AM OUNT($)
04/02    CONSOL ELEC BILL PAY DEPOSIT 4                                                                   395.88
04/03    CONSOL ELEC DEPOSIT 10                                                                           488.10
04/04    CONSOL ELEC BILL PAY DEPOSIT 3                                                                   525.09
04/05    CONSOL ELEC DEPOSIT 1                                                                              22.34
04/05    CONSOLIDATED COUPON PAYMENT 1                                                                    157.44
04/05    CONSOL ELEC BILL PAY DEPOSIT 2                                                                   234.57
04/06    CONSOL ELEC BILL PAY DEPOSIT 4                                                                   670.55
04/09    CONSOL ELEC DEPOSIT 1                                                                             113.28
04/09    CONSOL ELEC BILL PAY DEPOSIT 4                                                                   852.05
04/11    CONSOL ELEC BILL PAY DEPOSIT 1                                                                     55.00
04/12    CONSOL ELEC BILL PAY DEPOSIT 1                                                                     42.52
04/25    CONSOL ELEC BILL PAY DEPOSIT 1                                                                    127.74
04/27    CONSOL ELEC BILL PAY DEPOSIT 1                                                                   120.38
04/30    INTEREST PAYMENT                                                                                    1.25
Total deposits, credits and interest                                                                 = $3,806.19




                                                                                                 §
                                                                                                      §
              Page 3 of 4      Case   15-17570-RAM
                                04/30/18                      Doc 874   Filed 12/20/18           Page 66 of 129
              FL                   1091




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0068347                                                                                                                              §
                                                                                                                                         §
          Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 67 of 129




CHECK#:100012    $649.06




                                                                          §
                 Page 1 of 3        Case   15-17570-RAM
                                     05/31/18                            Doc 874    Filed 12/20/18        Page 68 of 129
                 FL                        1091




                      888-14-01-00 40155   0 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0 - R A M
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 05/31/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       1091
   Account summary                                                                   Interest summary
   Your previous balance as of 04/30/2018                             $57,216.45     Interest paid this statement period                   $1.37
   Checks                                                                  - 0.00    2018 interest paid year-to-date                       $5.88
   Other withdrawals, debits and service charges                           - 7.00    Interest rate                                        0.03%
   Deposits, credits and interest                                     + 3,587.41
   Your new balance as of 05/31/2018                               = $60,796.86

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/23     COUPON STOP FEE 51505                                                                                                          7.00
   Total other withdrawals, debits and service charges                                                                                   = $7.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/01        CONSOLIDATED COUPON PAYMENT 1                                                                                               48.81
   05/01        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             131.24
   05/02        CONSOL ELEC BILL PAY DEPOSIT 5                                                                                            381.67
   05/04        CONSOL ELEC BILL PAY DEPOSIT 3                                                                                            143.24
   05/04        CONSOL ELEC DEPOSIT 8                                                                                                     390.48
   05/07        CONSOL ELEC BILL PAY DEPOSIT 4                                                                                            957.49
   05/08        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                            346.44
   05/11        CONSOL ELEC BILL PAY DEPOSIT 3                                                                                            410.67
   05/16        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                              89.52
   05/17        CONSOLIDATED COUPON PAYMENT 1                                                                                              80.00
                                                                                                                                        continued

0067878                                                                                                                         §
                                                                                                                                    §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM
                     CHECKING             Doc (continued)
                                          1091 874 Filed 12/20/18   Page 69 of 129
DATE    DESCRIPTION                                                                       AM OUNT($)
05/21    CONSOL ELEC DEPOSIT 1                                                                188.59
05/30    CONSOL ELEC BILL PAY DEPOSIT 3                                                       290.15
05/31    CONSOL ELEC BILL PAY DEPOSIT 1                                                       127.74
05/31    INTEREST PAYMENT                                                                       1.37
Total deposits, credits and interest                                                     = $3,587.41




                                                                                     §
                                                                                         §
              Page 3 of 3      Case   15-17570-RAM
                                05/31/18                      Doc 874   Filed 12/20/18           Page 70 of 129
              FL                   1091




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0067879                                                                                                                              §
                                                                                                                                         §
                 Page 1 of 4        Case   15-17570-RAM
                                     06/29/18                           Doc 874    Filed 12/20/18        Page 71 of 129
                 FL                        1091




                      888-14-01-00 40155   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                      Contact us
                                                                                                                          (800) BANK-BBT or
   For 06/29/2018                                                                                      BBT.com
                                                                                                                          (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       1091
   Account summary                                                                  Interest summary
   Your previous balance as of 05/31/2018                            $60,796.86     Interest paid this statement period                    $1.16
   Checks                                                           - 30,470.00     2018 interest paid year-to-date                        $7.04
   Other withdrawals, debits and service charges                         - 26.00    Interest rate                                         0.03%
   Deposits, credits and interest                                    + 34,113.27
   Your new balance as of 06/29/2018                               = $64,414.13

   Checks
   DATE                CHECK #                                        AMOUNT($ )
   06/11               4                                               15,320.00
   06/11               5                                               15,150.00
   Total checks                                                    = $ 30,470.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/01     COUPON STOP FEE 41703                                                                                                          7.00
   06/04     COUPON STOP FEE 41419                                                                                                          7.00
   06/07     DEBIT MEMO                                                                                                                    12.00
   Total other withdrawals, debits and service charges                                                                                  = $26.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/01        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             66.54
   06/04        CONSOL ELEC DEPOSIT 1                                                                                                      50.00
                                                                                                                                        continued

0065425                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                 Doc (continued)
                                               1091 874 Filed 12/20/18     Page 72 of 129
DATE      DESCRIPTION                                                                             AM OUNT($)
06/04     CONSOL ELEC BILL PAY DEPOSIT 4                                                              277.72
06/04     CONSOL ELEC DEPOSIT 8                                                                      390.48
06/06     CONSOL ELEC BILL PAY DEPOSIT 4                                                             558.68
06/07     CONSOLIDATED COUPON PAYMENT 1                                                              157.44
06/07     CONSOL ELEC BILL PAY DEPOSIT 2                                                             346.44
06/08     CONSOL ELEC BILL PAY DEPOSIT 1                                                             615.00
06/11     CONSOL ELEC BILL PAY DEPOSIT 1                                                               55.00
06/12     CONSOL ELEC BILL PAY DEPOSIT 2                                                               89.52
06/14     CONSOL ELEC BILL PAY DEPOSIT 1                                                              131.24
06/14     CONSOL ELEC DEPOSIT 1                                                                       143.91
06/15     CONSOL ELEC DEPOSIT 2                                                                       275.71
06/22     BB&T ONLINE TRANSFER TRANSFER FROM CHECKING      2088 06-22-18                             500.00
06/22     BB&T ONLINE TRANSFER TRANSFER FROM CHECKING      7688 06-22-18                             830.00
06/22     BB&T ONLINE TRANSFER TRANSFER FROM CHECKING      7718 06-22-18                          14,000.00
06/22     BB&T ONLINE TRANSFER TRANSFER FROM CHECKING      7696 06-22-18                          15,140.00
06/27     CONSOL ELEC BILL PAY DEPOSIT 4                                                             417.89
06/29     CONSOL ELEC BILL PAY DEPOSIT 1                                                               66.54
06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                        1.16
Total deposits, credits and interest                                                            = $34,113.27




                                                                                            §
                                                                                                 §
              Page 3 of 4      Case   15-17570-RAM
                                06/29/18                      Doc 874   Filed 12/20/18           Page 73 of 129
              FL                   1091




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0065426                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 74 of 129




CHECK#:0          $12.00




CHECK#:4          $15,320.00




CHECK#:5          $15,150.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     04/30/18                            Doc 874    Filed 12/20/18        Page 75 of 129
                 FL                        2134




                      858-16-01-00 40416   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      BAMBOO S P E C I A L ASSESSMENT
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 04/30/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       2134
   Account summary                                                                   Interest summary
   Your previous balance as of 03/31/2018                             $82,918.17     Interest paid this statement period                   $1.94
   Checks                                                                  - 0.00    2018 interest paid year-to-date                       $6.63
   Other withdrawals, debits and service charges                         - 57.00     Interest rate                                        0.03%
   Deposits, credits and interest                                     + 7,275.89
   Your new balance as of 04/30/2018                               = $90,137.06

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/03     COUPON STOP FEE 23213                                                                                                          7.00
   04/03     COUPON STOP FEE 23313                                                                                                          7.00
   04/09     COUPON STOP FEE 23100                                                                                                          7.00
   04/12     DEBIT MEMO                                                                                                                    12.00
   04/17     DEBIT MEMO                                                                                                                    12.00
   04/18     DEBIT MEMO                                                                                                                    12.00
   Total other withdrawals, debits and service charges                                                                                  = $57.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/02        CONSOLIDATED COUPON PAYMENT 4                                                                                             191.49
   04/02        CONSOL ELEC BILL PAY DEPOSIT 7                                                                                            311.94
   04/03        CONSOLIDATED COUPON PAYMENT 1                                                                                              45.27
   04/03        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             55.68
   04/03        COUPON PAYMENT 23302                                                                                                       70.61
                                                                                                                                        continued

0071273                                                                                                                         §
                                                                                                                                    §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM
                     CHECKING                  Doc (continued)
                                                    874 Filed 12/20/18   Page 76 of 129
DATE    DESCRIPTION                                                                            AM OUNT($)
04/03    COUPON PAYMENT 23302                                                                        70.61
04/03    CONSOL ELEC DEPOSIT 19                                                                  1,019.00
04/04    CONSOL ELEC BILL PAY DEPOSIT 2                                                             111.36
04/04    CONSOLIDATED COUPON PAYMENT      3                                                         141.10
04/05    CONSOL ELEC BILL PAY DEPOSIT 1                                                              70.61
04/05    CONSOLIDATED COUPON PAYMENT      10                                                       961.92
04/06    CONSOL ELEC BILL PAY DEPOSIT 1                                                              45.27
04/09    CONSOL ELEC DEPOSIT 1                                                                       70.61
04/09    CONSOL ELEC BILL PAY DEPOSIT 3                                                             161.43
04/09    CONSOLIDATED COUPON PAYMENT      9                                                        418.29
04/10    CONSOL ELEC DEPOSIT 1                                                                       40.15
04/10    CONSOLIDATED COUPON PAYMENT      5                                                        251.69
04/11    CONSOL ELEC BILL PAY DEPOSIT 1                                                              45.27
04/11    CONSOLIDATED COUPON PAYMENT      6                                                        367.01
04/12    CONSOLIDATED COUPON PAYMENT      1                                                          45.27
04/12    COUPON PAYMENT 23104                                                                        45.27
04/12    CONSOL ELEC DEPOSIT 1                                                                       55.68
04/16    REMOTE DEPOSIT                                                                              80.30
04/16    CONSOLIDATED COUPON PAYMENT      3                                                        130.69
04/16    CONSOL ELEC BILL PAY DEPOSIT 2                                                            849.94
04/17    COUPON PAYMENT 23417                                                                        45.27
04/17    COUPON PAYMENT 23417                                                                        45.27
04/17    CONSOLIDATED COUPON PAYMENT      2                                                          90.54
04/18    CONSOL ELEC BILL PAY DEPOSIT 1                                                              55.68
04/19    CONSOLIDATED COUPON PAYMENT      1                                                        579.40
04/20    CONSOL ELEC BILL PAY DEPOSIT 1                                                              55.68
04/24    CONSOL ELEC DEPOSIT 1                                                                       45.27
04/24    CONSOLIDATED COUPON PAYMENT      1                                                          55.68
04/26    CONSOL ELEC BILL PAY DEPOSIT 2                                                              85.42
04/26    CONSOLIDATED COUPON PAYMENT      1                                                        167.04
04/27    CONSOLIDATED COUPON PAYMENT      1                                                          40.15
04/30    CONSOL ELEC BILL PAY DEPOSIT 1                                                              55.68
04/30    CONSOLIDATED COUPON PAYMENT      3                                                        296.41
04/30    INTEREST PAYMENT                                                                             1.94
Total deposits, credits and interest                                                          = $7,275.89




                                                                                          §
                                                                                              §
              Page 3 of 4      Case   15-17570-RAM
                                04/30/18                      Doc 874   Filed 12/20/18           Page 77 of 129
              FL                   2134




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0071274                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 78 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     05/31/18                            Doc 874    Filed 12/20/18        Page 79 of 129
                 FL                        2134




                      858-16-01-00 40416   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      BAMBOO S P E C I A L ASSESSMENT
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 05/31/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       2134
   Account summary                                                                   Interest summary
   Your previous balance as of 04/30/2018                             $90,137.06     Interest paid this statement period                   $2.19
   Checks                                                                  - 0.00    2018 interest paid year-to-date                       $8.82
   Other withdrawals, debits and service charges                          - 27.00    Interest rate                                        0.03%
   Deposits, credits and interest                                     + 7,895.94
   Your new balance as of 05/31/2018                               = $98,006.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/11        DEBIT MEMO                                                                                                                 12.00
   05/15        DEBIT MEMO                                                                                                                  3.00
   05/15        DEBIT MEMO                                                                                                                 12.00
   Total other withdrawals, debits and service charges                                                                                  = $27.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/01        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                             85.42
   05/01        CONSOLIDATED COUPON PAYMENT                   3                                                                           135.81
   05/02        CONSOLIDATED COUPON PAYMENT                   3                                                                           125.57
   05/02        CONSOL ELEC BILL PAY DEPOSIT 5                                                                                            242.05
   05/03        CONSOLIDATED COUPON PAYMENT                   3                                                                           146.22
   05/03        CONSOL ELEC BILL PAY DEPOSIT 3                                                                                            146.50
   05/04        CONSOLIDATED COUPON PAYMENT                   4                                                                           242.17
   05/04        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                            417.68
                                                                                                                                        continued

0070761                                                                                                                         §
                                                                                                                                    §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM
                     CHECKING                   Doc (continued)
                                               2134  874 Filed 12/20/18   Page 80 of 129
DATE    DESCRIPTION                                                                             AM OUNT($)
05/04    CONSOL ELEC DEPOSIT 20                                                                    1,064.27
05/07    CONSOL ELEC DEPOSIT 1                                                                        70.61
05/07    CONSOLIDATED COUPON PAYMENT      10                                                         581.47
05/07    CONSOL ELEC BILL PAY DEPOSIT 4                                                              991.16
05/08    CONSOL ELEC BILL PAY DEPOSIT 1                                                               45.27
05/08    REMOTE DEPOSIT                                                                              130.69
05/08    CONSOLIDATED COUPON PAYMENT      3                                                          135.81
05/09    CONSOL ELEC BILL PAY DEPOSIT 1                                                               40.15
05/09    CONSOLIDATED COUPON PAYMENT      2                                                          115.88
05/10    COUPON PAYMENT 23104                                                                         45.27
05/10    CONSOL ELEC BILL PAY DEPOSIT 1                                                               55.68
05/10    CONSOLIDATED COUPON PAYMENT      7                                                          372.86
05/11    CONSOL ELEC BILL PAY DEPOSIT 1                                                               45.27
05/11    CONSOL ELEC DEPOSIT 2                                                                        95.83
05/11    CONSOLIDATED COUPON PAYMENT      9                                                        1,152.72
05/14    REMOTE DEPOSIT                                                                              165.72
05/14    CONSOLIDATED COUPON PAYMENT      2                                                          207.19
05/15    CONSOLIDATED COUPON PAYMENT      1                                                           40.15
05/17    CONSOL ELEC BILL PAY DEPOSIT 1                                                               90.00
05/22    REMOTE DEPOSIT                                                                               40.15
05/22    CONSOL ELEC DEPOSIT 1                                                                        45.27
05/24    CONSOL ELEC BILL PAY DEPOSIT 1                                                               55.68
05/25    CONSOL ELEC BILL PAY DEPOSIT 1                                                               40.15
05/25    CONSOLIDATED COUPON PAYMENT      1                                                          135.81
05/29    CONSOL ELEC BILL PAY DEPOSIT 1                                                               45.27
05/29    CONSOLIDATED COUPON PAYMENT      2                                                           95.83
05/30    CONSOLIDATED COUPON PAYMENT      1                                                           45.27
05/30    CONSOL ELEC BILL PAY DEPOSIT 2                                                              106.35
05/31    CONSOL ELEC BILL PAY DEPOSIT 3                                                              130.83
05/31    CONSOLIDATED COUPON PAYMENT      4                                                          165.72
05/31    INTEREST PAYMENT                                                                              2.19
Total deposits, credits and interest                                                           = $7,895.94




                                                                                           §
                                                                                                §
              Page 3 of 4      Case   15-17570-RAM
                                05/31/18                      Doc 874   Filed 12/20/18           Page 81 of 129
              FL                   2134




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0070762                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 82 of 129




CHECK#:0          $3.00




CHECK#:0          $12.00




CHECK#:0          $12.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     06/29/18                             Doc 874    Filed 12/20/18        Page 83 of 129
                 FL                        2134




                      858-16-01-00 40416   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      BAMBOO S P E C I A L ASSESSMENT ACCT
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                        Contact us
                                                                                                                            (800) BANK-BBT or
   For 06/29/2018                                                                                        BBT.com
                                                                                                                            (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                        2134
   Account summary                                                                    Interest summary
   Your previous balance as of 05/31/2018                             $98,006.00      Interest paid this statement period                   $2.27
   Checks                                                                   - 0.00    2018 interest paid year-to-date                      $11.09
   Other withdrawals, debits and service charges                          - 43.00     Interest rate                                        0.03%
   Deposits, credits and interest                                      + 6,377.45
   Your new balance as of 06/29/2018                               = $104,340.45

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   06/01     COUPON STOP FEE 21115                                                                                                           7.00
   06/13     DEBIT MEMO                                                                                                                     12.00
   06/15     DEBIT MEMO                                                                                                                     12.00
   06/18     DEBIT MEMO                                                                                                                     12.00
   Total other withdrawals, debits and service charges                                                                                   = $43.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   06/01        CONSOLIDATED COUPON PAYMENT 1                                                                                               45.27
   06/01        COUPON PAYMENT 23302                                                                                                        70.61
   06/01        COUPON PAYMENT 23302                                                                                                        70.61
   06/01        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                              85.42
   06/04        COUPON PAYMENT 23104                                                                                                        45.27
   06/04        CONSOL ELEC BILL PAY DEPOSIT 4                                                                                             186.37
   06/04        CONSOLIDATED COUPON PAYMENT 8                                                                                              372.74
                                                                                                                                         continued

0068201                                                                                                                          §
                                                                                                                                     §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM
                      CHECKING                       Doc (continued)
                                                    2134  874 Filed 12/20/18   Page 84 of 129
DATE      DESCRIPTION                                                                                AM OUNT($)
06/04     CONSOL ELEC DEPOSIT 20                                                                        1,064.27
06/05     CONSOLIDATED COUPON PAYMENT 2                                                                   100.95
06/05     CONSOL ELEC BILL PAY DEPOSIT 2                                                                  100.95
06/06     CONSOL ELEC BILL PAY DEPOSIT 1                                                                   70.61
06/06     CONSOLIDATED COUPON PAYMENT 2                                                                   100.95
06/07     COUPON PAYMENT 23111                                                                             55.68
06/07     CONSOL ELEC DEPOSIT 1                                                                            70.61
06/07     CONSOL ELEC BILL PAY DEPOSIT 2                                                                  115.88
06/07     CONSOLIDATED COUPON PAYMENT 5                                                                   282.32
06/08     REMOTE DEPOSIT                                                                                   40.15
06/08     COUPON PAYMENT 23417                                                                             45.27
06/08     COUPON PAYMENT 23417                                                                             45.27
06/08     REMOTE DEPOSIT                                                                                   85.42
06/08     CONSOL ELEC BILL PAY DEPOSIT 1                                                                 380.00
06/08     CONSOLIDATED COUPON PAYMENT 7                                                                   392.79
06/11     CONSOL ELEC BILL PAY DEPOSIT 2                                                                   95.83
06/11     CONSOLIDATED COUPON PAYMENT 6                                                                  302.36
06/12     CONSOL ELEC DEPOSIT 2                                                                            95.83
06/12     CONSOLIDATED COUPON PAYMENT 7                                                                   322.18
06/12     CONSOL ELEC BILL PAY DEPOSIT 2                                                                 849.94
06/14     CONSOLIDATED COUPON PAYMENT 1                                                                    40.15
06/15     CONSOLIDATED COUPON PAYMENT 1                                                                    45.27
06/18     CONSOLIDATED COUPON PAYMENT 2                                                                    80.30
06/20     REMOTE DEPOSIT                                                                                  165.72
06/22     CONSOL ELEC BILL PAY DEPOSIT 1                                                                   55.68
06/25     CONSOL ELEC DEPOSIT 1                                                                            45.27
06/26     CONSOL ELEC BILL PAY DEPOSIT 1                                                                   45.27
06/27     CONSOL ELEC BILL PAY DEPOSIT 1                                                                   40.15
06/27     CONSOLIDATED COUPON PAYMENT 2                                                                    85.42
06/28     CONSOL ELEC BILL PAY DEPOSIT 1                                                                   55.68
06/28     CONSOLIDATED COUPON PAYMENT 2                                                                   167.04
06/29     CONSOL ELEC BILL PAY DEPOSIT 1                                                                   55.68
06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                           2.27
Total deposits, credits and interest                                                                = $6,377.45




                                                                                                §
                                                                                                    §
              Page 3 of 4      Case   15-17570-RAM
                                06/29/18                      Doc 874   Filed 12/20/18           Page 85 of 129
              FL                   2134




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0068202                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 86 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     04/30/18                             Doc 874    Filed 12/20/18        Page 87 of 129
                 FL                        7718




                      858-16-01-00 40416   4 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT CAMELLIA
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                        Contact us
                                                                                                                            (800) BANK-BBT or
   For 04/30/2018                                                                                        BBT.com
                                                                                                                            (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                        7718
   Account summary                                                                    Interest summary
   Your previous balance as of 03/31/2018                             $305,106.49     Interest paid this statement period                   $7.23
   Checks                                                                  - 95.00    2018 interest paid year-to-date                      $25.41
   Other withdrawals, debits and service charges                           - 78.00    Interest rate                                        0.03%
   Deposits, credits and interest                                      + 28,972.73
   Your new balance as of 04/30/2018                               = $333,906.22

   Checks
   DATE                CHECK #                                         AMOUNT($ )
   04/03               100005                                               95.00
   Total checks                                                         = $ 95.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   04/03        COUPON STOP FEE            31209                                                                                             7.00
   04/03        COUPON STOP FEE            31313                                                                                             7.00
   04/03        COUPON STOP FEE            32205                                                                                             7.00
   04/03        COUPON STOP FEE            31709                                                                                             7.00
   04/03        COUPON STOP FEE            31602                                                                                             7.00
   04/06        DEBIT MEMO                                                                                                                  12.00
   04/09        COUPON STOP FEE            31600                                                                                             7.00
   04/16        DEBIT MEMO                                                                                                                  12.00
   04/23        DEBIT MEMO                                                                                                                  12.00
   Total other withdrawals, debits and service charges                                                                                   = $78.00


0069871                                                                                                                          §
                                                                                                                                     §
                 Case
 ASSOC SVCS INTEREST   15-17570-RAM 7718
                     CHECKING        Doc(continued)
                                         874 Filed 12/20/18   Page 88 of 129
Deposits, credits and interest
DATE     DESCRIPTION                                                               AM OUNT($)
04/02    CONSOLIDATED COUPON PAYMENT      1                                           113.28
04/02    CONSOL ELEC BILL PAY DEPOSIT 4                                              770.68
04/03    COUPON PAYMENT 31306                                                         113.28
04/03    CONSOL ELEC BILL PAY DEPOSIT 2                                               241.74
04/03    CONSOLIDATED COUPON PAYMENT      7                                           931.66
04/03    CONSOL ELEC DEPOSIT 49                                                    6,654.24
04/04    CONSOL ELEC BILL PAY DEPOSIT 4                                               544.16
04/04    CONSOLIDATED COUPON PAYMENT      8                                        1,040.66
04/05    CONSOL ELEC DEPOSIT 1                                                        127.74
04/05    COUPON PAYMENT 31203                                                         157.44
04/05    CONSOL ELEC BILL PAY DEPOSIT 4                                               526.17
04/05    CONSOLIDATED COUPON PAYMENT      12                                       1,740.78
04/06    REMOTE DEPOSIT                                                               157.44
04/06    CONSOL ELEC BILL PAY DEPOSIT 7                                              929.64
04/06    CONSOLIDATED COUPON PAYMENT      13                                        1,816.82
04/09    CONSOL ELEC BILL PAY DEPOSIT 3                                              398.39
04/09    CONSOLIDATED COUPON PAYMENT      10                                        2,139.55
04/10    CONSOL ELEC DEPOSIT 2                                                        285.18
04/10    CONSOL ELEC BILL PAY DEPOSIT 4                                               512.46
04/10    CONSOLIDATED COUPON PAYMENT      16                                       2,166.90
04/11    CONSOL ELEC BILL PAY DEPOSIT 3                                               412.71
04/11    CONSOLIDATED COUPON PAYMENT      14                                        1,763.70
04/12    CONSOLIDATED COUPON PAYMENT      5                                           713.34
04/13    CONSOL ELEC DEPOSIT 1                                                        127.74
04/13    CONSOLIDATED COUPON PAYMENT      3                                          368.76
04/16    REMOTE DEPOSIT                                                               270.72
04/16    CONSOLIDATED COUPON PAYMENT      3                                           416.42
04/17    CONSOLIDATED COUPON PAYMENT      2                                          314.88
04/18    CONSOL ELEC BILL PAY DEPOSIT 1                                               127.74
04/18    CONSOLIDATED COUPON PAYMENT      3                                           412.92
04/20    REMOTE DEPOSIT                                                               128.00
04/20    CONSOLIDATED COUPON PAYMENT      2                                           270.72
04/23    CONSOLIDATED COUPON PAYMENT      1                                           157.44
04/25    CONSOL ELEC DEPOSIT 1                                                       314.88
04/26    CONSOL ELEC BILL PAY DEPOSIT 2                                               285.18
04/26    CONSOLIDATED COUPON PAYMENT      3                                          769.94
04/27    CONSOLIDATED COUPON PAYMENT      1                                           127.74
04/27    CONSOL ELEC BILL PAY DEPOSIT 1                                               227.74
04/30    CONSOLIDATED COUPON PAYMENT      3                                          386.72
04/30    INTEREST PAYMENT                                                               7.23
Total deposits, credits and interest                                           = $28,972.73




                                                                               §
                                                                                   §
              Page 3 of 4      Case   15-17570-RAM
                                04/30/18                      Doc 874   Filed 12/20/18           Page 89 of 129
              FL                   7718




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0069872                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 90 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:100005     $95.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     05/31/18                             Doc 874    Filed 12/20/18        Page 91 of 129
                 FL                        7718




                      858-16-01-00 40416   5 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT CAMELLIA
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                        Contact us
                                                                                                                            (800) BANK-BBT or
   For 05/31/2018                                                                                        BBT.com
                                                                                                                            (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING 1                                      7718
   Account summary                                                                    Interest summary
   Your previous balance as of 04/30/2018                            $333,906.22      Interest paid this statement period                   $7.98
   Checks                                                             - 74,406.73     2018 interest paid year-to-date                      $33.39
   Other withdrawals, debits and service charges                           - 52.00    Interest rate                                        0.03%
   Deposits, credits and interest                                     + 29,982.72
   Your new balance as of 05/31/2018                               = $289,430.21

   Checks
   DATE                CHECK #                                         AMOUNT($ )
   05/29               18                                               74,406.73
   Total checks                                                    = $ 74,406.73

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   05/01        DEBIT MEMO                                                                                                                  12.00
   05/04        DEBIT MEMO                                                                                                                  12.00
   05/11        DEBIT MEMO                                                                                                                  12.00
   05/15        DEBIT MEMO                                                                                                                   9.00
   05/23        COUPON STOP FEE 51505                                                                                                        7.00
   Total other withdrawals, debits and service charges                                                                                   = $52.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   05/01        CONSOLIDATED COUPON PAYMENT 10                                                                                           1,329.34
                                                                                                                                         continued

0069383                                                                                                                          §
                                                                                                                                     §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM 7718
                      CHECKING        Doc(continued)
                                          874 Filed 12/20/18   Page 92 of 129
DATE      DESCRIPTION                                                               AM OUNT($)
05/02     CONSOL ELEC DEPOSIT 1                                                           157.44
05/02     CONSOL ELEC BILL PAY DEPOSIT 2                                                  455.80
05/02     CONSOLIDATED COUPON PAYMENT      4                                              544.16
05/03     CONSOL ELEC DEPOSIT 1                                                           127.74
05/03     CONSOL ELEC BILL PAY DEPOSIT 4                                                  570.36
05/03     CONSOLIDATED COUPON PAYMENT      8                                            1,145.00
05/04     CONSOL ELEC DEPOSIT 1                                                           127.74
05/04     CONSOL ELEC BILL PAY DEPOSIT 5                                                  627.74
05/04     CONSOLIDATED COUPON PAYMENT      5                                              683.90
05/04     CONSOL ELEC DEPOSIT 47                                                        6,395.26
05/07     CONSOL ELEC BILL PAY DEPOSIT 4                                                  526.20
05/07     CONSOLIDATED COUPON PAYMENT      15                                           2,104.40
05/08     COUPON PAYMENT 31309                                                            157.44
05/08     CONSOL ELEC DEPOSIT 2                                                           226.56
05/08     CONSOL ELEC BILL PAY DEPOSIT 3                                                  415.18
05/08     CONSOLIDATED COUPON PAYMENT      19                                           2,732.85
05/09     CONSOL ELEC DEPOSIT 1                                                           127.74
05/09     COUPON PAYMENT 31316                                                            157.44
05/09     CONSOL ELEC BILL PAY DEPOSIT 6                                                  781.65
05/09     CONSOLIDATED COUPON PAYMENT      6                                              833.71
05/10     CONSOL ELEC BILL PAY DEPOSIT 2                                                  258.98
05/10     CONSOLIDATED COUPON PAYMENT      9                                            1,242.26
05/11     COUPON PAYMENT 32810                                                            127.74
05/11     CONSOL ELEC BILL PAY DEPOSIT 6                                                  830.41
05/11     CONSOLIDATED COUPON PAYMENT      9                                            1,164.90
05/14     REMOTE DEPOSIT                                                                   113.28
05/14     CONSOL ELEC BILL PAY DEPOSIT 1                                                  157.44
05/14     CONSOLIDATED COUPON PAYMENT      5                                              698.10
05/15     CONSOL ELEC BILL PAY DEPOSIT 1                                                  152.74
05/15     CONSOL ELEC DEPOSIT 1                                                           157.44
05/15     CONSOLIDATED COUPON PAYMENT      6                                              815.14
05/16     CONSOL ELEC DEPOSIT 1                                                           127.74
05/17     CONSOLIDATED COUPON PAYMENT      2                                              381.24
05/18     CONSOLIDATED COUPON PAYMENT      1                                               113.28
05/18     REMOTE DEPOSIT                                                                  446.12
05/21     CONSOLIDATED COUPON PAYMENT      4                                              625.06
05/22     REMOTE DEPOSIT                                                                   113.28
05/23     CONSOLIDATED COUPON PAYMENT      1                                               127.14
05/25     CONSOLIDATED COUPON PAYMENT      1                                              127.74
05/29     COUPON PAYMENT 31203                                                             50.00
05/29     CONSOLIDATED COUPON PAYMENT      4                                              570.36
05/30     CONSOL ELEC BILL PAY DEPOSIT 1                                                  127.74
05/30     CONSOLIDATED COUPON PAYMENT      3                                              354.30
05/31     CONSOLIDATED COUPON PAYMENT      7                                              864.66
05/31     INTEREST PAYMENT                                                                   7.98
Total deposits, credits and interest                                            = $29,982.72




                                                                                §
                                                                                    §
              Page 3 of 4      Case   15-17570-RAM
                                05/31/18                      Doc 874   Filed 12/20/18           Page 93 of 129
              FL                   7718




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0069384                                                                                                                              §
                                                                                                                                         §
            Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 94 of 129




CHECK#:0           $9.00




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:18          $74,406.73



                                                                            §
                 Page 1 of 4        Case   15-17570-RAM
                                     06/29/18                            Doc 874    Filed 12/20/18        Page 95 of 129
                 FL                        7718




                      858-16-01-00 40416   4 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT CAMELLIA
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 06/29/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       7718
   Account summary                                                                   Interest summary
   Your previous balance as of 05/31/2018                            $289,430.21     Interest paid this statement period                 $6.77
   Checks                                                              - 5,000.00    2018 interest paid year-to-date                    $40.16
   Other withdrawals, debits and service charges                      - 14,064.00    Interest rate                                      0.03%
   Deposits, credits and interest                                     + 29,085.48
   Your new balance as of 06/29/2018                               = $299,451.69

   Checks
   DATE                CHECK #                                         AMOUNT($ )
   06/29               100006                                           5,000.00
   Total checks                                                     = $ 5,000.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/01     COUPON STOP FEE 32407                                                                                                      7.00
   06/01     COUPON STOP FEE 32110                                                                                                      7.00
   06/05     DEBIT MEMO                                                                                                                12.00
   06/07     COUPON STOP FEE 32510                                                                                                      7.00
   06/08     DEBIT MEMO                                                                                                                12.00
   06/13     DEBIT MEMO                                                                                                                12.00
   06/22     BB&T ONLINE TRANSFER TRANSFER TO CHECKING                              1091 06-22-18                                  14,000.00
   06/28     COUPON STOP FEE 32414                                                                                                      7.00
   Total other withdrawals, debits and service charges                                                                          = $14,064.00



0066861                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST   15-17570-RAM 7718
                      CHECKING        Doc(continued)
                                          874 Filed 12/20/18   Page 96 of 129
Deposits, credits and interest
DATE      DESCRIPTION                                                               AM OUNT($)
06/01     CONSOL ELEC BILL PAY DEPOSIT 2                                                  314.88
06/01     CONSOLIDATED COUPON PAYMENT 4                                                   774.42
06/04     CONSOL ELEC DEPOSIT 1                                                            127.74
06/04     CONSOL ELEC BILL PAY DEPOSIT 7                                                 1,127.73
06/04     CONSOLIDATED COUPON PAYMENT 9                                                  1,201.67
06/04     CONSOL ELEC DEPOSIT 47                                                        6,395.26
06/05     CONSOL ELEC BILL PAY DEPOSIT 2                                                  255.48
06/05     CONSOL ELEC DEPOSIT 2                                                           285.18
06/05     CONSOLIDATED COUPON PAYMENT 10                                                1,331.06
06/06     COUPON PAYMENT 31309                                                             157.44
06/06     CONSOLIDATED COUPON PAYMENT 6                                                   859.04
06/06     CONSOL ELEC BILL PAY DEPOSIT 12                                               1,540.59
06/07     CONSOL ELEC BILL PAY DEPOSIT 3                                                  368.69
06/07     CONSOLIDATED COUPON PAYMENT 7                                                   972.32
06/08     REMOTE DEPOSIT                                                                   113.28
06/08     CONSOLIDATED COUPON PAYMENT 13                                                2,024.82
06/11     CONSOL ELEC DEPOSIT 1                                                            127.74
06/11     COUPON PAYMENT 31203                                                             157.44
06/11     CONSOL ELEC BILL PAY DEPOSIT 5                                                  673.63
06/11     CONSOLIDATED COUPON PAYMENT 21                                                2,813.40
06/12     CONSOL ELEC DEPOSIT 1                                                            157.44
06/12     CONSOL ELEC BILL PAY DEPOSIT 2                                                  255.48
06/12     CONSOLIDATED COUPON PAYMENT 13                                                1,664.88
06/13     CONSOL ELEC BILL PAY DEPOSIT 1                                                   114.00
06/13     CONSOLIDATED COUPON PAYMENT 4                                                   544.16
06/14     CONSOL ELEC BILL PAY DEPOSIT 1                                                    14.00
06/14     CONSOLIDATED COUPON PAYMENT 2                                                   540.66
06/15     CONSOLIDATED COUPON PAYMENT 2                                                   285.18
06/18     CONSOLIDATED COUPON PAYMENT 3                                                   667.36
06/19     CONSOLIDATED COUPON PAYMENT 1                                                    113.28
06/20     COUPON PAYMENT 31701                                                             127.74
06/20     REMOTE DEPOSIT                                                                   127.76
06/20     CONSOLIDATED COUPON PAYMENT 1                                                    157.44
06/21     CONSOL ELEC BILL PAY DEPOSIT 1                                                  160.00
06/22     CONSOLIDATED COUPON PAYMENT 1                                                   383.22
06/26     CONSOLIDATED COUPON PAYMENT 1                                                    113.28
06/26     CONSOL ELEC BILL PAY DEPOSIT 1                                                   127.74
06/27     CONSOL ELEC DEPOSIT 1                                                            157.44
06/27     CONSOLIDATED COUPON PAYMENT 5                                                   609.78
06/28     COUNTER DEPOSIT                                                                 255.52
06/28     CONSOLIDATED COUPON PAYMENT 3                                                   467.62
06/29     CONSOL ELEC BILL PAY DEPOSIT 1                                                   157.44
06/29     CONSOLIDATED COUPON PAYMENT 2                                                   255.48
06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                            6.77
Total deposits, credits and interest                                            = $29,085.48




                                                                                §
                                                                                    §
              Page 3 of 4      Case   15-17570-RAM
                                06/29/18                      Doc 874   Filed 12/20/18           Page 97 of 129
              FL                   7718




   Questions, comments or errors?                                                                                                        Member FDIC


                                                                            INTEREST CHARGE




   Electronic fund transfers                                            INTEREST CHARGE




                                                                        Billing rights summary
                                                                        In case of errors or questions about your Constant Credit statement




                                                                        Mail-in deposits




                                                                        Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0066862                                                                                                                              §
                                                                                                                                         §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 98 of 129




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:0          $12.00




CHECK#:100006     $5,000.00




                                                                           §
                 Page 1 of 4        Case   15-17570-RAM
                                     04/30/18                             Doc 874    Filed 12/20/18        Page 99 of 129
                 FL                        7696




                      858-16-01-00 40416   3 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT D A I S Y
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                        Contact us
                                                                                                                            (800) BANK-BBT or
   For 04/30/2018                                                                                        BBT.com
                                                                                                                            (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                        7696
   Account summary                                                                    Interest summary
   Your previous balance as of 03/31/2018                            $256,390.33      Interest paid this statement period                   $6.30
   Checks                                                                   - 0.00    2018 interest paid year-to-date                      $23.40
   Other withdrawals, debits and service charges                         - 148.00     Interest rate                                        0.03%
   Deposits, credits and interest                                     + 37,708.34
   Your new balance as of 04/30/2018                               = $293,950.67

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                         AMOUNT($ )
   04/03        COUPON STOP FEE            41619                                                                                             7.00
   04/03        COUPON STOP FEE            41206                                                                                             7.00
   04/03        COUPON STOP FEE            41112                                                                                             7.00
   04/03        COUPON STOP FEE            41111                                                                                             7.00
   04/03        COUPON STOP FEE            41105                                                                                             7.00
   04/03        COUPON STOP FEE            41719                                                                                             7.00
   04/03        COUPON STOP FEE            41822                                                                                             7.00
   04/03        COUPON STOP FEE            41517                                                                                             7.00
   04/03        COUPON STOP FEE            41521                                                                                             7.00
   04/03        COUPON STOP FEE            41501                                                                                             7.00
   04/03        COUPON STOP FEE            41823                                                                                             7.00
   04/03        COUPON STOP FEE            41330                                                                                             7.00
   04/03        COUPON STOP FEE            41830                                                                                             7.00
   04/05        DEBIT MEMO                                                                                                                  12.00
   04/06        DEBIT MEMO                                                                                                                  12.00
                                                                                                                                         continued

0069869                                                                                                                          §
                                                                                                                                     §
                  Case
  ASSOC SVCS INTEREST  15-17570-RAM
                      CHECKING                        Doc
                                                      7696 874    Filed 12/20/18
                                                           (continued)             Page 100 of 129
DATE      DESCRIPTION                                                                                    AM OUNT($)
04/09     COUPON STOP FEE 41120                                                                               7.00
04/09     COUPON STOP FEE 41502                                                                               7.00
04/09     COUPON STOP FEE 41824                                                                               7.00
04/11     DEBIT MEMO                                                                                         12.00
Total other withdrawals, debits and service charges                                                      = $148.00

Deposits, credits and interest
DATE      DESCRIPTION                                                                                    AM OUNT($)
04/02     COUPON PAYMENT 41105                                                                                 188.59
04/02     CONSOLIDATED COUPON PAYMENT           5                                                            1,286.00
04/02     CONSOL ELEC BILL PAY DEPOSIT 9                                                                     1,528.38
04/03     COUPON PAYMENT 41208                                                                                  157.21
04/03     CONSOLIDATED COUPON PAYMENT           8                                                             1,195.73
04/03     CONSOL ELEC DEPOSIT 44                                                                             7,776.50
04/04     COUPON PAYMENT 41504                                                                                 188.59
04/04     CONSOL ELEC BILL PAY DEPOSIT 6                                                                      1,198.71
04/04     CONSOLIDATED COUPON PAYMENT           7                                                            1,472.65
04/05     CONSOL ELEC DEPOSIT 1                                                                                188.59
04/05     CONSOL ELEC BILL PAY DEPOSIT 4                                                                        718.79
04/05     CONSOLIDATED COUPON PAYMENT           14                                                           2,344.96
04/06     CONSOL ELEC BILL PAY DEPOSIT 4                                                                       754.36
04/06     CONSOLIDATED COUPON PAYMENT           5                                                              922.68
04/09     CONSOL ELEC DEPOSIT 1                                                                                188.59
04/09     CONSOL ELEC DEPOSIT 2                                                                                428.05
04/09     CONSOL ELEC BILL PAY DEPOSIT 5                                                                       958.25
04/09     CONSOLIDATED COUPON PAYMENT           17                                                           3,138.70
04/10     CONSOL ELEC BILL PAY DEPOSIT 1                                                                       188.59
04/10     CONSOL ELEC DEPOSIT 2                                                                                590.59
04/10     CONSOLIDATED COUPON PAYMENT           13                                                           2,550.19
04/11     CONSOL ELEC DEPOSIT 1                                                                                153.02
04/11     CONSOL ELEC DEPOSIT 1                                                                                188.59
04/11     CONSOL ELEC BILL PAY DEPOSIT 4                                                                       656.60
04/11     CONSOLIDATED COUPON PAYMENT           9                                                            1,645.66
04/12     COUPON PAYMENT 41713                                                                                  157.21
04/12     CONSOLIDATED COUPON PAYMENT           2                                                              345.80
04/12     CONSOL ELEC DEPOSIT 2                                                                                428.05
04/13     CONSOLIDATED COUPON PAYMENT           1                                                              188.59
04/13     CONSOL ELEC BILL PAY DEPOSIT 1                                                                       239.46
04/16     REMOTE DEPOSIT                                                                                       189.59
04/16     CONSOLIDATED COUPON PAYMENT           5                                                              907.38
04/17     CONSOL ELEC DEPOSIT 1                                                                                 126.37
04/17     CONSOLIDATED COUPON PAYMENT           4                                                              647.63
04/18     CONSOLIDATED COUPON PAYMENT           1                                                              239.46
04/19     CONSOL ELEC DEPOSIT 1                                                                                188.59
04/19     CONSOLIDATED COUPON PAYMENT           2                                                               377.18
04/23     CONSOL ELEC BILL PAY DEPOSIT 2                                                                       178.44
04/23     CONSOLIDATED COUPON PAYMENT           5                                                               887.11
04/25     COUPON PAYMENT 41703                                                                                 188.59
04/25     CONSOL ELEC DEPOSIT 1                                                                                188.59
04/25     CONSOLIDATED COUPON PAYMENT           3                                                              498.14
04/26     CONSOLIDATED COUPON PAYMENT           1                                                              188.59
04/27     CONSOLIDATED COUPON PAYMENT           1                                                              239.46
04/30     CONSOL ELEC BILL PAY DEPOSIT 1                                                                         37.40
04/30     COUPON PAYMENT 41208                                                                                  157.21
04/30     CONSOLIDATED COUPON PAYMENT           3                                                              494.63
04/30     INTEREST PAYMENT                                                                                        6.30
Total deposits, credits and interest                                                                 = $37,708.34




                                                                                                     §
                                                                                                         §
              Page 3 of 4      Case  15-17570-RAM
                                04/30/18                      Doc 874   Filed 12/20/18          Page 101 of 129
              FL                   7696




   Questions, comments or errors?                                                                                                         Member FDIC


                                                                             INTEREST CHARGE




   Electronic fund transfers                                             INTEREST CHARGE




                                                                         Billing rights summary
                                                                         In case of errors or questions about your Constant Credit statement




                                                                         Mail-in deposits




                                                                         Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0069870                                                                                                                               §
                                                                                                                                          §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 102 of 129




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:0           $12.00




                                                                            §
                 Page 1 of 5       Case  15-17570-RAM
                                    05/31/18                          Doc 874     Filed 12/20/18       Page 103 of 129
                 FL                        7696




                      858-16-01-00 40416   8 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT D A I S Y
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                     Contact us
                                                                                                                          (800) BANK-BBT or
   For 05/31/2018                                                                                     BBT.com
                                                                                                                          (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                      7696
   Account summary                                                                 Interest summary
   Your previous balance as of 04/30/2018                         $293,950.67      Interest paid this statement period                    $7.39
   Checks                                                           - 4,646.22     2018 interest paid year-to-date                       $30.79
   Other withdrawals, debits and service charges                        - 79.00    Interest rate                                         0.03%
   Deposits, credits and interest                                  + 54,818.53
   Your new balance as of 05/31/2018                           = $344,043.98

   Checks
   DATE                CHECK #                                       AMOUNT($ )
   05/02               7                                                890.00
   05/08               8                                               3,756.22
   Total checks                                                    = $ 4,646.22

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/02        DEBIT MEMO                                                                                                                 12.00
   05/02        DEBIT MEMO                                                                                                                 12.00
   05/08        DEBIT MEMO                                                                                                                 12.00
   05/11        DEBIT MEMO                                                                                                                 12.00
   05/14        COUPON STOP FEE 41322                                                                                                       7.00
   05/30        DEBIT MEMO                                                                                                                 12.00
   05/31        DEBIT MEMO                                                                                                                 12.00
   Total other withdrawals, debits and service charges                                                                                  = $79.00



0069380                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST  15-17570-RAM
                      CHECKING                  Doc
                                                7696 874    Filed 12/20/18
                                                     (continued)             Page 104 of 129
Deposits, credits and interest
DATE      DESCRIPTION                                                                              AM OUNT($)
05/01     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/01     CONSOL ELEC BILL PAY DEPOSIT 4                                                                  718.79
05/01     CONSOLIDATED COUPON PAYMENT      6                                                            1,115.46
05/02     CONSOLIDATED COUPON PAYMENT      7                                                            1,154.08
05/02     CONSOL ELEC BILL PAY DEPOSIT 8                                                                1,668.61
05/03     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/03     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/03     CONSOL ELEC BILL PAY DEPOSIT 2                                                                 392.48
05/03     CONSOLIDATED COUPON PAYMENT      12                                                          2,207.24
05/04     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/04     CONSOLIDATED COUPON PAYMENT      5                                                              872.79
05/04     CONSOL ELEC BILL PAY DEPOSIT 8                                                               1,524.02
05/04     CONSOL ELEC DEPOSIT 42                                                                       7,434.89
05/07     CONSOL ELEC DEPOSIT 1                                                                          188.00
05/07     CONSOL ELEC BILL PAY DEPOSIT 2                                                                  377.18
05/07     CONSOLIDATED COUPON PAYMENT      16                                                          2,756.93
05/08     CONSOL ELEC DEPOSIT 1                                                                          239.46
05/08     REMOTE DEPOSIT                                                                                  378.18
05/08     CONSOL ELEC BILL PAY DEPOSIT 4                                                                  718.79
05/08     CONSOLIDATED COUPON PAYMENT      13                                                          2,364.45
05/09     CONSOLIDATED COUPON PAYMENT      3                                                             498.82
05/09     CONSOL ELEC BILL PAY DEPOSIT 5                                                                  845.16
05/10     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/10     CONSOLIDATED COUPON PAYMENT      8                                                            1,339.25
05/11     CONSOL ELEC DEPOSIT 1                                                                           153.00
05/11     COUPON PAYMENT 41216                                                                            153.02
05/11     COUPON PAYMENT 41504                                                                            188.59
05/11     CONSOL ELEC BILL PAY DEPOSIT 2                                                                  341.64
05/11     CONSOLIDATED COUPON PAYMENT      9                                                           1,763.48
05/14     REMOTE DEPOSIT                                                                                  188.59
05/14     CONSOL ELEC DEPOSIT 1                                                                          239.46
05/14     CONSOLIDATED COUPON PAYMENT      4                                                              687.41
05/15     CONSOLIDATED COUPON PAYMENT      1                                                              189.00
05/16     CONSOLIDATED COUPON PAYMENT      2                                                              341.61
05/17     CONSOLIDATED COUPON PAYMENT      2                                                             345.80
05/18     CONSOLIDATED COUPON PAYMENT      1                                                              153.02
05/21     CONSOL ELEC BILL PAY DEPOSIT 1                                                                  127.00
05/22     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/22     CONSOLIDATED COUPON PAYMENT      2                                                             428.05
05/22     REMOTE DEPOSIT                                                                               17,241.12
05/23     CONSOLIDATED COUPON PAYMENT      2                                                             309.55
05/24     CONSOLIDATED COUPON PAYMENT      1                                                              188.59
05/25     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/25     CONSOL ELEC BILL PAY DEPOSIT 1                                                                 239.46
05/29     CONSOLIDATED COUPON PAYMENT      2                                                              341.61
05/30     CONSOL ELEC BILL PAY DEPOSIT 2                                                                 428.05
05/30     CONSOLIDATED COUPON PAYMENT      3                                                              581.67
05/31     CONSOL ELEC DEPOSIT 1                                                                           188.59
05/31     CONSOL ELEC BILL PAY DEPOSIT 2                                                                  377.18
05/31     CONSOLIDATED COUPON PAYMENT      8                                                           1,500.94
05/31     INTEREST PAYMENT                                                                                  7.39
Total deposits, credits and interest                                                           = $54,818.53




                                                                                               §
                                                                                                   §
              Page 3 of 5      Case  15-17570-RAM
                                05/31/18                      Doc 874   Filed 12/20/18          Page 105 of 129
              FL                    696




   Questions, comments or errors?                                                                                                         Member FDIC


                                                                             INTEREST CHARGE




   Electronic fund transfers                                             INTEREST CHARGE




                                                                         Billing rights summary
                                                                         In case of errors or questions about your Constant Credit statement




                                                                         Mail-in deposits




                                                                         Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0069381                                                                                                                               §
                                                                                                                                          §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 106 of 129




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:0           $12.00



                                                                            §
          Page 5 of 5   Case  15-17570-RAM
                         05/31/18              Doc 874   Filed 12/20/18   Page 107 of 129
          FL                7696




          CHECK#:0                 $12.00




          CHECK#:7                 $890.00




          CHECK#:8                 $3,756.22




0069382                                                                                     §
                 Page 1 of 4       Case  15-17570-RAM
                                    06/29/18                             Doc 874      Filed 12/20/18       Page 108 of 129
                 FL                        7696




                      858-16-01-00 40416   4 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT D A I S Y
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                         Contact us
                                                                                                                             (800) BANK-BBT or
   For 06/29/2018                                                                                         BBT.com
                                                                                                                             (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                         7696
   Account summary                                                                     Interest summary
   Your previous balance as of 05/31/2018                            $344,043.98       Interest paid this statement period                 $8.05
   Checks                                                                - 7,570.00    2018 interest paid year-to-date                    $38.84
   Other withdrawals, debits and service charges                       - 15,204.00     Interest rate                                      0.03%
   Deposits, credits and interest                                     + 34,026.48
   Your new balance as of 06/29/2018                               = $355,296.46

   Checks
   DATE                CHECK #                                         AMOUNT($ )
   06/29               100008                                             7,570.00
   Total checks                                                      = $ 7,570.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                          AMOUNT($ )
   06/01     COUPON STOP FEE 41703                                                                                                         7.00
   06/01     COUPON STOP FEE 41722                                                                                                         7.00
   06/01     DEBIT MEMO                                                                                                                   12.00
   06/04     COUPON STOP FEE 41419                                                                                                         7.00
   06/14     DEBIT MEMO                                                                                                                   12.00
   06/22     BB&T ONLINE TRANSFER TRANSFER TO CHECKING                                1091 06-22-18                                   15,140.00
   06/28     COUPON STOP FEE 41303                                                                                                         7.00
   06/28     DEBIT MEMO                                                                                                                   12.00
   Total other withdrawals, debits and service charges                                                                            = $15,204.00



0066859                                                                                                                           §
                                                                                                                                      §
                  Case
  ASSOC SVCS INTEREST  15-17570-RAM
                      CHECKING                      Doc
                                                    7696 874    Filed 12/20/18
                                                         (continued)             Page 109 of 129
Deposits, credits and interest
DATE      DESCRIPTION                                                                                  AM OUNT($)
06/01     CONSOL ELEC DEPOSIT 2                                                                               252.77
06/01     CONSOL ELEC BILL PAY DEPOSIT 2                                                                     274.02
06/01     CONSOLIDATED COUPON PAYMENT 7                                                                     1,213.42
06/04     CONSOL ELEC DEPOSIT 1                                                                              188.59
06/04     CONSOL ELEC DEPOSIT 1                                                                              188.59
06/04     CONSOL ELEC BILL PAY DEPOSIT 5                                                                     880.73
06/04     CONSOLIDATED COUPON PAYMENT 8                                                                    1,488.45
06/04     CONSOL ELEC DEPOSIT 42                                                                           7,434.89
06/05     CONSOLIDATED COUPON PAYMENT 3                                                                      534.39
06/05     CONSOL ELEC BILL PAY DEPOSIT 3                                                                     855.47
06/06     CONSOLIDATED COUPON PAYMENT 1                                                                       157.21
06/06     CONSOL ELEC DEPOSIT 1                                                                              239.46
06/06     CONSOL ELEC BILL PAY DEPOSIT 8                                                                   1,462.43
06/07     CONSOL ELEC BILL PAY DEPOSIT 5                                                                     810.39
06/07     CONSOLIDATED COUPON PAYMENT 14                                                                   2,304.83
06/08     COUPON PAYMENT 41504                                                                               188.59
06/08     CONSOL ELEC BILL PAY DEPOSIT 5                                                                     942.95
06/08     CONSOLIDATED COUPON PAYMENT 16                                                                   3,000.58
06/11     CONSOL ELEC BILL PAY DEPOSIT 2                                                                     341.64
06/11     CONSOLIDATED COUPON PAYMENT 20                                                                   3,663.72
06/12     COUPON PAYMENT 41208                                                                                157.21
06/12     CONSOL ELEC DEPOSIT 1                                                                              188.59
06/12     CONSOL ELEC DEPOSIT 3                                                                              616.64
06/12     CONSOLIDATED COUPON PAYMENT 8                                                                     1,441.77
06/13     CONSOLIDATED COUPON PAYMENT 1                                                                      188.59
06/14     CONSOLIDATED COUPON PAYMENT 2                                                                       341.61
06/20     REMOTE DEPOSIT                                                                                     378.18
06/21     CONSOLIDATED COUPON PAYMENT 2                                                                       377.18
06/22     CONSOL ELEC DEPOSIT 1                                                                              188.00
06/25     CONSOLIDATED COUPON PAYMENT 2                                                                       377.18
06/26     CONSOL ELEC BILL PAY DEPOSIT 1                                                                     427.42
06/26     CONSOLIDATED COUPON PAYMENT 4                                                                       615.59
06/27     CONSOL ELEC BILL PAY DEPOSIT 2                                                                     428.05
06/27     CONSOLIDATED COUPON PAYMENT 4                                                                      722.98
06/28     CONSOL ELEC BILL PAY DEPOSIT 1                                                                     239.46
06/28     CONSOLIDATED COUPON PAYMENT 2                                                                      306.64
06/29     CONSOL ELEC BILL PAY DEPOSIT 1                                                                      121.00
06/29     CONSOLIDATED COUPON PAYMENT 2                                                                      479.22
06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                               8.05
Total deposits, credits and interest                                                               = $34,026.48




                                                                                                   §
                                                                                                       §
              Page 3 of 4      Case  15-17570-RAM
                                06/29/18                      Doc 874   Filed 12/20/18          Page 110 of 129
              FL                   7696




   Questions, comments or errors?                                                                                                         Member FDIC


                                                                             INTEREST CHARGE




   Electronic fund transfers                                             INTEREST CHARGE




                                                                         Billing rights summary
                                                                         In case of errors or questions about your Constant Credit statement




                                                                         Mail-in deposits




                                                                         Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0066860                                                                                                                               §
                                                                                                                                          §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 111 of 129




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:0           $12.00




CHECK#:100008      $7,570.00




                                                                            §
                 Page 1 of 4       Case  15-17570-RAM
                                    04/30/18                            Doc 874     Filed 12/20/18       Page 112 of 129
                 FL                        7688




                      858-16-01-00 40416   2 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT EASTER L I L L Y
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 04/30/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       7688
   Account summary                                                                   Interest summary
   Your previous balance as of 03/31/2018                             $46,119.33     Interest paid this statement period                   $1.08
   Checks                                                                  - 0.00    2018 interest paid year-to-date                       $3.82
   Other withdrawals, debits and service charges                         - 24.00     Interest rate                                        0.03%
   Deposits, credits and interest                                     + 3,882.23
   Your new balance as of 04/30/2018                               = $49,977.56

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/09        DEBIT MEMO                                                                                                                 12.00
   04/30        DEBIT MEMO                                                                                                                 12.00
   Total other withdrawals, debits and service charges                                                                                  = $24.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/02        CONSOLIDATED COUPON PAYMENT                   1                                                                            69.14
   04/03        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             69.14
   04/03        CONSOLIDATED COUPON PAYMENT                   4                                                                           367.19
   04/03        CONSOL ELEC DEPOSIT 5                                                                                                     427.29
   04/04        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             69.14
   04/04        CONSOLIDATED COUPON PAYMENT                   1                                                                            99.24
   04/05        CONSOL ELEC DEPOSIT 1                                                                                                      69.14
   04/05        CONSOLIDATED COUPON PAYMENT                   5                                                                           470.81
   04/06        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             69.14
                                                                                                                                        continued

0069867                                                                                                                         §
                                                                                                                                    §
                 Case
 ASSOC SVCS INTEREST  15-17570-RAM
                     CHECKING                 Doc
                                              7688 874    Filed 12/20/18
                                                   (continued)             Page 113 of 129
DATE    DESCRIPTION                                                                               AM OUNT($)
04/06    CONSOLIDATED COUPON PAYMENT      1                                                           100.46
04/09    CONSOL ELEC BILL PAY DEPOSIT 1                                                                69.14
04/09    CONSOLIDATED COUPON PAYMENT      1                                                           104.85
04/10    CONSOLIDATED COUPON PAYMENT      3                                                           292.18
04/11    COUPON PAYMENT 51504                                                                          69.14
04/11    CONSOLIDATED COUPON PAYMENT      5                                                           504.07
04/12    CONSOL ELEC DEPOSIT 1                                                                         111.22
04/12    CONSOLIDATED COUPON PAYMENT      1                                                           120.38
04/13    CONSOLIDATED COUPON PAYMENT      1                                                            88.09
04/20    REMOTE DEPOSIT                                                                               245.23
04/23    CONSOLIDATED COUPON PAYMENT      1                                                           120.38
04/25    CONSOLIDATED COUPON PAYMENT      1                                                            88.09
04/26    CONSOLIDATED COUPON PAYMENT      1                                                            88.09
04/30    REMOTE DEPOSIT                                                                                69.14
04/30    CONSOL ELEC BILL PAY DEPOSIT 1                                                               100.46
04/30    INTEREST PAYMENT                                                                                1.08
Total deposits, credits and interest                                                             = $3,882.23




                                                                                             §
                                                                                                  §
              Page 3 of 4      Case  15-17570-RAM
                                04/30/18                      Doc 874   Filed 12/20/18          Page 114 of 129
              FL                   7688




   Questions, comments or errors?                                                                                                         Member FDIC


                                                                             INTEREST CHARGE




   Electronic fund transfers                                             INTEREST CHARGE




                                                                         Billing rights summary
                                                                         In case of errors or questions about your Constant Credit statement




                                                                         Mail-in deposits




                                                                         Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0069868                                                                                                                               §
                                                                                                                                          §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 115 of 129




CHECK#:0           $12.00




CHECK#:0           $12.00




                                                                            §
                 Page 1 of 4       Case  15-17570-RAM
                                    05/31/18                           Doc 874     Filed 12/20/18       Page 116 of 129
                 FL                        7688




                      858-16-01-00 40416   2 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT EASTER L I L L Y
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                      Contact us
                                                                                                                          (800) BANK-BBT or
   For 05/31/2018                                                                                      BBT.com
                                                                                                                          (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       7688
   Account summary                                                                  Interest summary
   Your previous balance as of 04/30/2018                            $49,977.56     Interest paid this statement period                     $1.16
   Checks                                                             - 2,310.00    2018 interest paid year-to-date                        $4.98
   Other withdrawals, debits and service charges                         - 24.00    Interest rate                                         0.03%
   Deposits, credits and interest                                     + 4,224.70
   Your new balance as of 05/31/2018                               = $51,868.26

   Checks
   DATE                CHECK #                                        AMOUNT($ )
   05/02               13                                               2,310.00
   Total checks                                                    = $ 2,310.00

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/14        COUPON STOP FEE 51206                                                                                                       7.00
   05/14        COUPON STOP FEE 51300                                                                                                       7.00
   05/15        DEBIT MEMO                                                                                                                  3.00
   05/23        COUPON STOP FEE 51505                                                                                                       7.00
   Total other withdrawals, debits and service charges                                                                                  = $24.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/01        CONSOLIDATED COUPON PAYMENT 1                                                                                             276.56
   05/03        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             69.14
                                                                                                                                        continued

0069378                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST  15-17570-RAM
                      CHECKING                 Doc
                                               7688 874    Filed 12/20/18
                                                    (continued)             Page 117 of 129
DATE      DESCRIPTION                                                                              AM OUNT($)
05/03     CONSOLIDATED COUPON PAYMENT      3                                                           246.55
05/04     CONSOL ELEC BILL PAY DEPOSIT 1                                                                69.14
05/04     CONSOL ELEC DEPOSIT 1                                                                         69.14
05/04     CONSOLIDATED COUPON PAYMENT      2                                                           158.46
05/04     CONSOL ELEC DEPOSIT 6                                                                        515.38
05/07     CONSOL ELEC BILL PAY DEPOSIT 1                                                                69.14
05/07     CONSOLIDATED COUPON PAYMENT      1                                                           100.46
05/08     COUPON PAYMENT 51504                                                                          69.14
05/08     CONSOL ELEC BILL PAY DEPOSIT 1                                                                69.14
05/08     REMOTE DEPOSIT                                                                               178.64
05/08     CONSOLIDATED COUPON PAYMENT      4                                                           359.38
05/09     CONSOL ELEC BILL PAY DEPOSIT 1                                                                69.14
05/10     CONSOLIDATED COUPON PAYMENT      2                                                           209.70
05/11     CONSOLIDATED COUPON PAYMENT      9                                                           956.72
05/14     CONSOL ELEC DEPOSIT 1                                                                        104.85
05/15     CONSOLIDATED COUPON PAYMENT      1                                                           104.85
05/17     CONSOLIDATED COUPON PAYMENT      1                                                            88.09
05/23     CONSOLIDATED COUPON PAYMENT      1                                                            88.09
05/29     CONSOLIDATED COUPON PAYMENT      1                                                           163.28
05/31     CONSOLIDATED COUPON PAYMENT      1                                                            88.09
05/31     CONSOL ELEC BILL PAY DEPOSIT 1                                                               100.46
05/31     INTEREST PAYMENT                                                                                1.16
Total deposits, credits and interest                                                              = $4,224.70




                                                                                              §
                                                                                                   §
              Page 3 of 4      Case  15-17570-RAM
                                05/31/18                      Doc 874   Filed 12/20/18          Page 118 of 129
              FL                   7688




   Questions, comments or errors?                                                                                                         Member FDIC


                                                                             INTEREST CHARGE




   Electronic fund transfers                                             INTEREST CHARGE




                                                                         Billing rights summary
                                                                         In case of errors or questions about your Constant Credit statement




                                                                         Mail-in deposits




                                                                         Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0069379                                                                                                                               §
                                                                                                                                          §
            Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 119 of 129




CHECK#:0            $3.00




CHECK#:13           $2,310.00




                                                                             §
                 Page 1 of 4       Case  15-17570-RAM
                                    06/29/18                            Doc 874     Filed 12/20/18       Page 120 of 129
                 FL                        7688




                      858-16-01-00 40416   2 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0
                      S P E C I A L ASSESSMENT EASTER L I L L Y
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL        33431-5615




   Your account statement                                                                       Contact us
                                                                                                                           (800) BANK-BBT or
   For 06/29/2018                                                                                       BBT.com
                                                                                                                           (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                       7688
   Account summary                                                                   Interest summary
   Your previous balance as of 05/31/2018                             $51,868.26     Interest paid this statement period                   $1.26
   Checks                                                                  - 0.00    2018 interest paid year-to-date                       $6.24
   Other withdrawals, debits and service charges                        - 861.00     Interest rate                                        0.03%
   Deposits, credits and interest                                    + 11,478.42
   Your new balance as of 06/29/2018                               = $62,485.68

   Other withdrawals, debits and service charges
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/01     DEBIT MEMO                                                                                                                 12.00
   06/05     DEBIT MEMO                                                                                                                 12.00
   06/07     COUPON STOP FEE 51306                                                                                                       7.00
   06/22     BB&T ONLINE TRANSFER TRANSFER TO CHECKING                              1091 06-22-18                                      830.00
   Total other withdrawals, debits and service charges                                                                              = $861.00

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/01        CONSOLIDATED COUPON PAYMENT 1                                                                                              88.09
   06/04        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             69.14
   06/04        CONSOLIDATED COUPON PAYMENT 3                                                                                             258.92
   06/04        CONSOL ELEC DEPOSIT 6                                                                                                     515.38
   06/05        CONSOL ELEC BILL PAY DEPOSIT 1                                                                                             69.14
   06/05        CONSOLIDATED COUPON PAYMENT 2                                                                                             189.78
   06/06        CONSOL ELEC BILL PAY DEPOSIT 2                                                                                            138.28
                                                                                                                                        continued

0066857                                                                                                                         §
                                                                                                                                    §
                  Case
  ASSOC SVCS INTEREST  15-17570-RAM
                      CHECKING                      Doc
                                                    7688 874    Filed 12/20/18
                                                         (continued)             Page 121 of 129
DATE      DESCRIPTION                                                                                  AM OUNT($)
06/07     CONSOLIDATED COUPON PAYMENT 3                                                                     289.98
06/08     CONSOLIDATED COUPON PAYMENT 7                                                                      662.53
06/11     CONSOL ELEC BILL PAY DEPOSIT 1                                                                       69.14
06/11     CONSOLIDATED COUPON PAYMENT 4                                                                     434.93
06/12     COUPON PAYMENT 51504                                                                                 69.14
06/12     CONSOL ELEC DEPOSIT 1                                                                                69.14
06/12     CONSOLIDATED COUPON PAYMENT 2                                                                      225.23
06/13     CONSOLIDATED COUPON PAYMENT 2                                                                      187.33
06/19     CONSOL ELEC DEPOSIT 1                                                                               111.22
06/20     CONSOLIDATED COUPON PAYMENT 1                                                                       88.09
06/20     REMOTE DEPOSIT                                                                                      177.41
06/20     REMOTE DEPOSIT                                                                                   7,575.74
06/27     CONSOLIDATED COUPON PAYMENT 1                                                                       88.09
06/28     CONSOL ELEC BILL PAY DEPOSIT 1                                                                     100.46
06/29     EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                               1.26
Total deposits, credits and interest                                                               = $11,478.42




                                                                                                   §
                                                                                                       §
              Page 3 of 4      Case  15-17570-RAM
                                06/29/18                      Doc 874   Filed 12/20/18          Page 122 of 129
              FL                   7688




   Questions, comments or errors?                                                                                                         Member FDIC


                                                                             INTEREST CHARGE




   Electronic fund transfers                                             INTEREST CHARGE




                                                                         Billing rights summary
                                                                         In case of errors or questions about your Constant Credit statement




                                                                         Mail-in deposits




                                                                         Change of address


   Important information about your Constant Credit Account
                                                      INTEREST CHARGE




0066858                                                                                                                               §
                                                                                                                                          §
           Case 15-17570-RAM   Doc 874   Filed 12/20/18   Page 123 of 129




CHECK#:0           $12.00




CHECK#:0           $12.00




                                                                            §
                 Page 1 of 2       Case  15-17570-RAM
                                    04/30/18                          Doc 874     Filed 12/20/18       Page 124 of 129
                 FL                        1105




                      888-14-01-00 40155   0 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0 - R A M
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                     Contact us
                                                                                                                          (800) BANK-BBT or
   For 04/30/2018                                                                                     BBT.com
                                                                                                                          (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                     1105
   Account summary                                                                 Interest summary
   Your previous balance as of 03/31/2018                            $2,501.93     Interest paid this statement period                    $0.06
   Checks                                                                - 0.00    2018 interest paid year-to-date                        $0.51
   Other withdrawals, debits and service charges                         - 0.00    Interest rate                                         0.03%
   Deposits, credits and interest                                        + 0.06
   Your new balance as of 04/30/2018                               = $2,501.99

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   04/30    INTEREST PAYMENT                                                                                                               0.06
   Total deposits, credits and interest                                                                                                 = $0.06




0068348                                                                                                                         §
                                                                                                                                    §
                            Case 15-17570-RAM              Doc 874   Filed 12/20/18          Page 125 of 129
Questions, comments or errors?                                                                                                         Member FDIC


                                                                          INTEREST CHARGE




Electronic fund transfers                                             INTEREST CHARGE




                                                                      Billing rights summary
                                                                      In case of errors or questions about your Constant Credit statement




                                                                      Mail-in deposits




                                                                      Change of address


Important information about your Constant Credit Account
                                                   INTEREST CHARGE




                                                                                                                                   §
                                                                                                                                       §
                 Page 1 of 2       Case  15-17570-RAM
                                    05/31/18                           Doc 874     Filed 12/20/18       Page 126 of 129
                 FL                        1105




                      888-14-01-00 40155   0 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION CASE 1 5 - 1 7 5 7 0 - R A M
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                      Contact us
                                                                                                                          (800) BANK-BBT or
   For 05/31/2018                                                                                      BBT.com
                                                                                                                          (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                      1105
   Account summary                                                                  Interest summary
   Your previous balance as of 04/30/2018                             $2,501.99     Interest paid this statement period                   $0.06
   Checks                                                                 - 0.00    2018 interest paid year-to-date                       $0.57
   Other withdrawals, debits and service charges                          - 0.00    Interest rate                                        0.03%
   Deposits, credits and interest                                        + 0.06
   Your new balance as of 05/31/2018                               = $2,502.05

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   05/31    INTEREST PAYMENT                                                                                                               0.06
   Total deposits, credits and interest                                                                                                 = $0.06




0067880                                                                                                                         §
                                                                                                                                    §
                            Case 15-17570-RAM              Doc 874   Filed 12/20/18          Page 127 of 129
Questions, comments or errors?                                                                                                         Member FDIC


                                                                          INTEREST CHARGE




Electronic fund transfers                                             INTEREST CHARGE




                                                                      Billing rights summary
                                                                      In case of errors or questions about your Constant Credit statement




                                                                      Mail-in deposits




                                                                      Change of address


Important information about your Constant Credit Account
                                                   INTEREST CHARGE




                                                                                                                                   §
                                                                                                                                       §
                 Page 1 of 2       Case  15-17570-RAM
                                    06/29/18                          Doc 874     Filed 12/20/18       Page 128 of 129
                 FL                        1105




                      888-14-01-00 40155   0 C 001 30 S   55 004
                      JADE WINDS ASSOCIATION I N C
                      DEBTOR I N POSSESSION
                      C/O A T L A N T I C & P A C I F I C ASSN MGMT I N C
                      6 2 2 BANYAN TRL STE 1 5 0
                      BOCA RATON FL         33431-5615




   Your account statement                                                                     Contact us
                                                                                                                          (800) BANK-BBT or
   For 06/29/2018                                                                                     BBT.com
                                                                                                                          (800) 226-5228


                                                             Planning a major renovation project?

   Don't deplete your association's financial resources. Consider a loan from BB&T Association Services, a leader in association lending.

          Major repairs and improvements for projects such as roofing, painting and concrete restoration
          Emergency Lines of Credit Readily accessible funds to meet short term emergency borrowing needs.
          Insurance premium financing
              s 100 percent of annual premium to be repaid in 10 months
              s 80 percent of annual premium to be repaid in 12 months

   For more information call BB&T Association Services at 727-549-1202 or toll free (888) 722-6669.
   All loans subject to credit approval.
   BB&T, Member FDIC.




     ASSOC SVCS INTEREST CHECKING                                     1105
   Account summary                                                                 Interest summary
   Your previous balance as of 05/31/2018                            $2,502.05     Interest paid this statement period                    $0.06
   Checks                                                                - 0.00    2018 interest paid year-to-date                        $0.63
   Other withdrawals, debits and service charges                         - 0.00    Interest rate                                         0.03%
   Deposits, credits and interest                                       + 0.06
   Your new balance as of 06/29/2018                               = $2,502.11

   Deposits, credits and interest
   DATE         DESCR IPTION                                                                                                        AMOUNT($ )
   06/29    EFFECTIVE DATE 6-30-18 INTEREST PAYMENT                                                                                        0.06
   Total deposits, credits and interest                                                                                                 = $0.06




0065427                                                                                                                         §
                                                                                                                                    §
                            Case 15-17570-RAM              Doc 874   Filed 12/20/18          Page 129 of 129
Questions, comments or errors?                                                                                                         Member FDIC


                                                                          INTEREST CHARGE




Electronic fund transfers                                             INTEREST CHARGE




                                                                      Billing rights summary
                                                                      In case of errors or questions about your Constant Credit statement




                                                                      Mail-in deposits




                                                                      Change of address


Important information about your Constant Credit Account
                                                   INTEREST CHARGE




                                                                                                                                   §
                                                                                                                                       §
